

EXHIBIT 10.08
INTERCONNECTION AGREEMENT
of


July 19, 1966




Between




EL PASO ELECTRIC COMPANY
And
PUBLIC SERVICE COMPANY OF NEW MEXICO








--------------------------------------------------------------------------------





TABLE OF CONTENTS


INTERCONNECTION AGREEMENT


 
 
 
Page
 
Explanatory Recitals
 
1
 
 
 
 
Section 1
Cooperation in Development
 
2
 
and Operation
 
 
Section 2
Facilities to be Provided
 
2
Section 3
Service Schedules
 
4
Section 4
Committees
 
5
Section 5
Conditions of Interconnected
 
8
 
Operations
 
 
Section 6
Metering
 
13
Section 7
Settlements
 
14
Section 8
General Provisions
 
15
Section 9
Term
 
20
Section 10
Applicable Law
 
21
 
 
 
 
 
SERVICE SCHEDULE A
 
 
 
 
 
 
 
TRANSMISSION SERVICE AND CONTINGENT CAPACITY EXCHANGE
 
 
 
 
 
 
 
Page
Section 1
Purpose
 
1
Section 2
Term
 
1
Section 3
Transmission Service for El Paso
 
2
Section 4
Transmission Service for New Mexico
 
2
Section 5
Contingent Capacity for New Mexico
 
4
 
 
 
 
 
SERVICE SCHEDULE B
 
 
 
 
 
 
 
ENERGY INTERCHANGE AND SPINNING RESERVE INTERCHANGE
 
 
 
 
 
 
 
Page
Section 1
Purpose
 
1
Section 2
Term
 
2
Section 3
Supply of Energy Interchange
 
3
Section 4
Supply of Spinning Reserve
 
5
Section 5
Definitions
 
7
Section 6
Settlements for Energy Interchange
 
11
Section 7
Settlements for Spinning Reserve
 
12
 
 
 
 
 
SERVICE C
 
 
 
 
 
 
 
RESERVE CAPACITY AND RECIPROCAL EMERGENCY ASSISTANCE
 
 
 
 
 
 
 
Page
Section 1
Purpose
 
1
Section 2
Term
 
2
Section 3
Definition
 
2
Section 4
Reserve Capacity
 
7
Section 5
Reciprocal Emergency Assistance
 
9
Section 6
Responsibility of Committees
 
10









--------------------------------------------------------------------------------





INTERCONNECTION AGREEMENT
This INTERCONNECTION AGREEMENT, entered into as of 19th day  July  of 1966,
between El Paso Electric Company (herein called "El Paso"), a Texas Corporation,
and Public Service Company of New Mexico (herein called "New Mexico"), a New
Mexico Corporation,
WITNESSETH:
WHEREAS, El Paso owns and operates an electric system serving in parts of the
State of Texas and the State of New Mexico, and New Mexico owns and operates an
electric system serving in a part of the State of New Mexico; and
WHEREAS, the parties are presently interconnected by means of the 115 KV
transmission system of the Bureau of Reclamation's Rio Grande Project and are
members of the New Mexico Power Pool operating under that certain Agreement,
identified by the Bureau of Reclamation as Contract No. 14-06-500-254, dated
October 3, 1956; and,
WHEREAS, the parties, together with others, are planning to participate in the
ownership and operation of two 755 MW (nameplate) generating units to be
installed at the Four Corners Generating Station of Arizona Public Service
Company under terms and conditions of that certain Letter of Intent dated April
26, 1965, as amended by Supplement No. l dated May 12, 1965, and Supplement No.
2 dated June 11, 1965, hereinafter referred to as the Four Corners Project; and,
WHEREAS, the parties desire to establish a direct interconnection between their
respective systems to provide for delivery of El Paso's en-


-1-

--------------------------------------------------------------------------------





titlement of power from the Four Corners Project over New Mexico's existing and
proposed transmission system and to make possible a substantial degree of
coordination in the development and operation of their respective electric
systems;
NOW THEREFORE, IT IS AGREED:


SECTION l
COOPERATION IN DEVELOPMENT AND OPERATION


1.1
The provisions of this Interconnection .Agreement relate to the establishment of
a direct interconnection between the electric systems of the parties, to
cooperation in development and operation of the two systems, to sale or exchange
of power and interchange of energy between the parties, to mutual emergency
assistance, and to transmission service between the parties. Each party will
comply with said provisions and assume and fulfill the responsibilities herein
assigned to it.

1.2
The parties, through authorized representation, will regularly consult with each
other and cooperate as to planning of system power sources and transmission
networks, and as to maintaining coordination in operations and realizing the
benefits attainable therefrom.



SECTION 2
FACILITIES TO BE PROVIDED
2.
Interconnection Sites - Interconnection points between the two parties will be
as follows:

(A)
Albuquerque - At New Mexico's 345 KV bus at its West Mesa



-2-

--------------------------------------------------------------------------------





Switching Station.
(B)
Las Cruces - At the point at which El Paso's 115 KV System is connected to the
115 KV System of the United States Bureau of Reclamation.

(C)
Four Corners Project - At the 345 KV Switchyard, wherein El Paso and New Mexico,
among others, respectively own undivided interests as tenants in common, and

(D)
Future Provision - at a point on El Paso's 115 KV transmission system, at or
near Hatch, New Mexico, to be mutually agreed upon.

2.2
Facilities to be Provided by El Paso - El Paso will construct, own and operate·
and maintain a 345 KV transmission line from its Newman Generating Station in
Texas to the Albuquerque interconnection site, a distance of approximately 240
miles. El Paso will provide and maintain terminal facilities including
breakers, disconnects, metering and relaying equipment, reactors
and other appurtenances at the Newman Station, and the required line reactors at
the West Mesa Switching Station. Said facilities shall be constructed and placed
in service by El Paso on or before April l, 1969, unless completion at such time
be prevented by uncontrollable forces.

2.3
Facilities to be Provided by New Mexico - New Mexico at the present time has a
230 KV transmission line extending from its West Mesa Switching Station to the
existing 230 KV bus structure of the Four Corners Generating Station of Arizona
Public Service



-3-

--------------------------------------------------------------------------------





Company. In addition, New Mexico, in connection with the Four Corners Project
and this Interconnection Agreement will construct, own, and operate the
following additional facilities:
(i)
Two 345 KV transmission lines with necessary terminal and accessory facilities
extending from its West Mesa Substation to a point of interconnection to the 345
KV switchyard of the Four Corners Project, a distance of approximately 160 miles
for each transmission line. New Mexico agrees to complete the first 345 KV
transmission line on or before April 1, 1969, and the second 345 KV transmission
line on or before April l, 1970, unless construction at such times be prevented
by uncontrollable forces.

(ii)
New Mexico will provide a line bay in its 345 KV West Mesa Switching Station
together with related terminal facilities (breakers, disconnects, metering and
relaying equipment and appurtenances) for attachment of El Paso's 345 KV line
and suitable space at the West Mesa Switching Station for El Paso's line
reactors.



SECTION 3
SERVICE SCHEDULES
3.1
It is contemplated by the parties that they will from time to time effect
specific arrangements for various reciprocal services and for interim sales of
power, and that such specific arrangements will be incorporated in service
schedules which, upon their execution by authorized representatives, will become
parts of this Interconnection Agreement for the respective periods to which, by
their terms, they are applicable.



-4-

--------------------------------------------------------------------------------






3.2
The following service schedules, agreed to initially are hereby made parts
hereof:

Service Schedule A - Transmission Service and Contingent
Capacity Exchange
Service Schedule B - Energy Interchange and Spinning
Reserve Interchange
Service Schedule C - Reserve Capacity & Reciprocal
Emergency Assistance


SECTION 4
COMMITTEES
4.1
As a means of securing effective cooperation in system planning and of dealing
on a prompt and orderly basis with the various operating and technical problems
which arise in connection with delivery of power, reciprocal services and system
coordination under changing conditions, the parties will establish a
"Coordination Committee" and an "Operating Committee," each charged with certain
responsibilities hereunder.

4.2
Coordination Committee - The Coordination Committee shall consist of two
representatives, one designated by each party, and each such representative
shall be authorized by the party by whom he is designated to act on its behalf
with respect to those matters herein provided to be responsibilities of the
Coordination Committee. The functions and responsibilities of the Coordination
Committee shall be:

(i)
to establish general policies to be followed in coordination of the operation of
the electric systems of the parties (consistent with the provisions of this
agreement),

(ii)
to review periodically the prospective aggregate power requirements of the two
systems, to arrange



-5-

--------------------------------------------------------------------------------




for investigations with respect to additional power sources and related
transmission facilities, including possible additional interconnections
with other systems, in order to provide for such aggregate power requirements in
a manner consistent with overall effectiveness and economy, and to
present recommendations as to such matters to the parties,    
(iii)
to exercise general supervision and guidance over the Operating Committee,

(iv)
to consider and act upon matters referred to the Coordination Committee by the
Operating Committee, and

(v)
to do such other things as are provided for herein and as may be specified from
time to time by the parties; provided that the Coordination Committee
shall have no authority to modify any of the provisions of this agreement except
as provided in Section C6.3. Any decision or agreement by the Coordination
Committee shall be effective when signed by both members of the Committee. Each
party will notify the other party promptly of the designation of its
representatives on the Coordination Committee and of any subsequent
change in such designation. Either party may designate an alternate or
substitute to act as its representative on the Coordination Committee on
specified occasions or with respect to specified matters.





-6-

--------------------------------------------------------------------------------





4.3
Operating Committee - The Operating Committee shall consist of four
representatives, two designated by each party, and each such representative
shall be authorized on behalf of the party designating him to act with respect
to those matters herein provided to be responsibilities of the Operating
Committee. The functions and responsibilities of the Operating Committee shall
be:

(i)
to establish procedures and standard practices (consistent with the provisions
hereof) for the guidance of load dispatchers and other operating employees as to
matters affecting interconnected operations of the respective systems, delivery
of power, interchange of energy, reciprocal emergency assistance, and other
similar operating matters.

(ii)
to establish procedures and standard practices as to determinations of costs and
expenses and energy losses in connection with inter-system transactions
hereunder,

(iii)
to establish detailed arrangements for metering, communication and control
facilities,

(iv)
to bring to the attention of the Coordination Committee matters needing its
attention, and

(v)
to do such other things as are provided for herein; provided that the Operating
Committee shall have no authority to modify any of the provisions of this
agreement except as provided in Sections c6.1 and c6.2.





-7-

--------------------------------------------------------------------------------





The establishment of any procedure or practice and any other action or
determination by the Operating Committee, within the scope of the Operating
Committee's responsibility, shall be effective when signed by at least one
designated representative of each of the parties. Each party will notify the
other party promptly of the designations of its representatives on the Operating
Committee and of any subsequent changes in such designations.
4.4
Disagreements - If the Operating Committee shall disagree as to any action to be
taken or decision to be made, or as to the need for taking any action or making
any decision, or as to whether any matter is within the scope of the Operating
Committee's responsibilities hereunder, the question or questions at issue shall
be referred to the Coordination Committee for its action or instructions.





SECTION 5
CONDITIONS OF INTERCONNECTED OPERATIONS
5.1
Parallel Operations - The electrical systems of the parties shall to the extent
feasible normally be operated in parallel

(i)
at the aforesaid interconnection sites, and

(ii)
at indirect· interconnection points through facilities of third parties, where
third party arrangements require such parallel operation, or where third party
arrangements permit such parallel operation and the Operating Committee shall
determine that such parallel operation is a desirable practice. It is the intent
of



-8-

--------------------------------------------------------------------------------





the parties that their respective systems shall operate in parallel with the Rio
Grande Project Power System of the United States. It is the intent of the
parties that their systems shall normally be operated as fully interconnected as
may be necessary or convenient to achieve operating economies and to protect
quality and reliability of service to consumers. Deviations from normal
parallel operation may be made as directed by the Operating Committee, or as
provided for in standard practices adopted by the Operating Committee, or as
may under special temporary conditions be arranged between the respective load
dispatchers.
5.2
Outage Schedules - The parties will cooperate in scheduling the times and
durations of removal from service of major generating units and important
transmission circuits for inspection, maintenance or repair, to the end that
hazard to or interference with service to consumers will be minimized. The
arranging of such coordinated schedules shall be a responsibility of the
Operating Committee.

5.3
Communication and Control Facilities - The types and arrangement of inter-system
communication facilities for load dispatcher and system operations, of equipment
for the line load control, and of relay equipment for control of interconnection
circuits shall be in accordance with recommendations of the Operating Committee,
and the operating procedures in connection therewith shall be in accordance with
standard practices from time to time established by the Operating Committee.





-9-

--------------------------------------------------------------------------------





5.4
Electrical Disturbances - Each party will, insofar as practicable, so construct,
operate and maintain its system and facilities as to avoid or minimize the
likelihood of a disturbance originating from its system which might cause
impairment of service in the system of the other party.

5.5
Frequency - Insofar as interconnected system frequency is within the control of
the parties, it shall be a responsibility of the Operating Committee to
establish operating arrangements for maintaining frequency within limits
satisfactory for the types of loads served by the two systems.

5.6
Voltage - Variations and fluctuations in voltage at the interconnection sites
shall be kept within limits which will minimize adverse effects upon operation
of either system or upon service supplied by either system. The respective
responsibilities of the parties with respect to voltage control shall be in
accordance with standard practices established from time to time by the
Operating Committee.

5.7
Reactive Kilovolt-Amperes - Except as may be provided in a service schedule
hereunder or as may be arranged in specific cases by the Operating Committee,
neither party shall be entitled to receive kilovars from the other party or
obligated to supply kilovars to the other party. Each party will cooperate with
the other party to minimize unintended flow of kilovars between the systems. It
shall be within the responsibility of the Operating Committee to adopt standard
practices for scheduling flow of kilovars between the systems under conditions
when there may be a mutual advantage from such flow and for controlling or
limiting unscheduled kilovar flow.



-10-

--------------------------------------------------------------------------------






5.8
Scheduling of Power Deliveries - The Operating Committee shall arrange for all
power transactions hereunder to be accounted for on the basis of amounts
scheduled between the respective load dispatchers. Arrangements made therefor·
by the Operating Committee shall provide that the respective load dispatchers
will maintain in duplicate a running record of deviations from aggregate
schedules, and that such cumulative deviations will be compensated for by
opposite deviations made as promptly as practicable, provided that such
compensatory deviations are to be made under generally similar load and resource
conditions or to be subject to adjustment factors to take account of differences
in load and resource conditions between the time when initial deviations occur
and the time when compensatory deviations are made.

5.9
Temporary Interchange Arrangements - In cases ·where, from time to time, there
may be a mutual advantage from sale or interchange of power between the parties
upon a basis not provided for in any service schedule then in effect and the
circumstances are such that arrangements must be made promptly in order to
realize such advantage, or in cases of emergency or of temporary and unusual
operating conditions, temporary arrangements for individual transactions or
classes of transactions may be made by the Operating Committee; provided,
however, that no continuing commitment involved in any arrangement so made at
any time by the Operating Committee shall extend for a longer period than thirty
(30) days.







-11-

--------------------------------------------------------------------------------





5.10
    Substitute Power Deliveries - It shall be within the responsibility of the
Coordination Committee to approve and put into effect arrangements whereby in
specific cases or classes of cases and under specific conditions an amount of
power or energy provided in any service schedule hereunder to be delivered by
one party to the other party, or to be received by one party from the other
party, may be delivered to or received from a third party for the account of the
party originating such substitute transaction. In such a substitute
transaction the arrangements shall be such that only the party originating the
transaction shall be involved in money settlements with the third party.

5.11
Operating Data - Each party will make available to the other party operating
data with respect to effective capacities of generating units and transmission
circuits, incremental costs of power sources, current and estimated
future loads of its electric system and sections thereof, and similar matters,
to the extent that such data may from time to time be needed by the Coordination
Committee or the Operating Committee in the discharge of their responsibilities
hereunder or may be needed in connection with load dispatching
and energy accounting for transactions hereunder.









-12-

--------------------------------------------------------------------------------





SECTION 6
METERING


6.1
Metering Facilities - Arrangements with respect to locations, type and ownership
of metering facilities required for purposes of control of or settlements for
power transactions hereunder shall be in accordance with any specific provisions
of the service schedules covering such power transactions, and otherwise shall
be a responsibility of the Operating Committee. The owner of a metering
installation, the registrations of which are important in connection with
settlements for transactions hereunder, upon request of the other party, will
make available suitable space and facilities for installation of check
metering.     

6.2
Testing and Reading of Meters - Metering equipment owned by either party, the
registrations of which are involved in settlements for transactions hereunder,
shall be inspected and tested by the owner at annual intervals or at such
shorter intervals as may be directed by the Operating Committee, and
any inaccuracy disclosed by such tests shall be corrected promptly by the owner.
Additional inspections and tests at particular installations shall be made by
the owner upon request of the other party. Representatives of the other
party shall be afforded opportunity to be present at all official inspections
and tests. If at any test a meter shall be found to be inaccurate by more than
one per cent, fast or slow, an adjustment shall be made in settlements between
the parties to compensate for the effect of such inaccuracy over





-13-

--------------------------------------------------------------------------------




a period equal to one-half of the time elapsed since the meter was installed, or
one-half of the time elapsed since the previous test, whichever is later. All
adjustments due to inaccurate meters shall be limited to the preceding six
months. If at any time a meter should fail to register, its registration for
billing purposes shall be based upon records of check meters if available; or
otherwise upon the best obtainable data. Arrangements with respect to meters
belonging to others than the parties hereto, the registrations of which may be
involved in settlements for transactions hereunder, shall be a responsibility of
the Operating Committee.


SECTION 7
SETTLEMENTS


7.1
Accounting Period - The accounting period for transactions hereunder shall be
one month. Such one-month period shall be a calendar month unless the
Coordination Committee shall specify a different one-month period.

7.2
Billing and Payment - Except as otherwise provided in a service schedule, bills
for amounts payable for any month shall be due on the 19th day of the succeeding
month or on the 5th day after receipt of bill, whichever be later. To such
extent as may be approved by the Coordination Committee, bills for a current
month may be rendered on the basis of estimated data with corrective adjustment
being made with the bill rendered for the succeeding month. Payment shall be
made at such office of the party to which payment is due as that party shall
designate by written notice. Amounts



-14-

--------------------------------------------------------------------------------






not paid on or before the due date shall be payable with interest accrued at the
rate of 0.5 per cent compounded monthly from the due date to the date of
payment.
7.3
Disputed Bills - In case a portion of any bill be in dispute, the undisputed
amount shall be paid when due, and the remainder, if any, upon determination of
the correct amount, shall be paid promptly after such determination with
interest accrued at the rate of 0.5 per cent compounded monthly from the
original due date.   



SECTION 8
GENERAL PROVISIONS
8.1
Uncontrollable Forces - No party shall be considered to be in default in respect
of any obligation under this agreement if prevented from fulfilling such
obligation by reason of uncontrollable forces, the term "uncontrollable forces"
being deemed to mean any cause which is beyond the control of the
party affected, including, but not limited to injunction, fire, strike, riot,
explosion, flood, accident, break-down, Acts of God or a public enemy, or other
acts or conditions beyond Company's control, or interruption, irregular or
defective service as the result of the ordinary negligence of any employee,
servant or agent of the Company, or as a result of the voluntary cooperation
by the Company in any method of operation, or in any program recommended or
requested by civil or military authorities during a national, state or local
emergency, the Company shall not be liable to the other party hereunder.
Furthermore, each party



-15-

--------------------------------------------------------------------------------





shall not be liable for damages occasioned by interruption of service when such
interruptions are necessary to make repairs or changes in the Company's
equipment and facilities. Each party hereby expressly waives its right to assert
claims against the other party for damages caused by any interruption,
irregularity, defect or failure described in this paragraph. Nothing contained
herein shall be construed to obligate a party to forestall or settle a strike
against its will.
8.2
Arbitration - In the event the parties acting through their representatives on
the Coordination Committee, are unable to reach agreement with respect to a
matter arising hereunder in regard to which such agreement is necessary or in
the event any dispute between the parties should arise under this agreement,
either of the parties may call for submission of such matter or dispute to
arbitration in the manner hereinafter set forth, which call shall be binding
upon the parties.

The party calling for arbitration shall give written notice to the other party,
setting forth in such notice in adequate detail the nature of the dispute, the
amount or amounts, if any, involved in such dispute, and the remedy sought by
such arbitration proceedings, and, within twenty (20) days from receipt of such
notice the other party involved may, by written notice to the first party,
prepare its own statement of the matter at issue and set forth in adequate
detail additional related matters or issues to be arbitrated. Thereafter, the
party first submitting its statement of the matter at issue shall have ten (10)
days in which to submit a rebuttal statement, copies of


-16-

--------------------------------------------------------------------------------





which shall be given to the other party.
Within ten (10) days following the submission of the rebuttal statement, the
parties, acting through their representatives on the Coordination Committee,
shall meet for the purpose of selecting arbitrators. Each party shall designate
an arbitrator. The arbitrators so selected shall meet within twenty (20) days
following their selection and shall select an additional arbitrator. If the
arbitrators selected by the parties, as herein provided, shall fail to select an
additional arbitrator within said twenty (20) day period, then the arbitrators
shall request a list of arbitrators from the American Arbitration Association.
The arbitrators selected by the parties shall take turns striking names from the
list of arbitrators furnished by the American Arbitration Association and the
last name remaining on said list shall be the additional arbitrator. The
arbitrators shall be persons skilled and experienced in the field which gives
rise to the dispute and no person shall be eligible for appointment as an
arbitrator who is an officer, employee, shareholder of, or otherwise interested
in any of the parties to the dispute or in the matter to be arbitrated.
Except as otherwise provided in this Sub-section 8.2 the arbitration shall be
governed by the rules and practice of the American Arbitration Association (or
the rules and practice of a similar organization if the American Arbitration
Association should not at that time exist) from time to time in force, except
that if such rules and practice, as modified herein, shall conflict with the New
Mexico Rules of Civil Procedure or any other provision of New Mexico law then in
force, such New Mexico rules and provisions shall govern.




-17-

--------------------------------------------------------------------------------





In addition to the questions which may be submitted to arbitration pursuant to
this Sub-section 8.2, the parties shall submit to arbitration in the manner
herein provided all questions as to whether the right to arbitrate exists.
The arbitrator shall hear evidence submitted by the respective parties and may
call for additional information, which additional information will be furnished
by the party having such information.
This agreement to arbitrate shall be specifically enforceable, and the award of
the arbitrator shall be final and binding upon the parties to the extent
provided by the laws of New Mexico. Any award may be filed with the Clerk of any
Court having jurisdiction over the parties or any of them against whom the award
is rendered, and, upon such filing, such award, to the extent permitted by the
laws of the jurisdiction in which said award is filed, shall be specifically
enforceable or shall form the basis of a declaratory judgment or other similar
relief.
The fees and expenses of the arbitrators shall be shared equally by the parties
unless the decision of the arbitrators shall specify some other apportionment of
such fees and expenses. All other expenses and costs of the arbitration shall be
borne by the party incurring the same.
In the event that any party shall attempt to institute or to carry out the
provisions herein set forth in regard to arbitration, and such party shall not
be able to obtain a valid and enforceable arbitration decree, such party shall
be entitled to seek legal remedies in a Court having jurisdiction in the
premises, and the provisions in this agreement referring to decisions of a Board
of Arbitration shall be then deemed applicable to final decisions of such Court.


-18-

--------------------------------------------------------------------------------






8.3
Waivers - A waiver at any time by a party of its rights with respect to a
default under this agreement, or with respect to any other matter arising in
connection with this agreement, shall not be deemed a waiver with respect to any
subsequent default or matter. No delay, short of the statutory period of
limitations, in asserting or enforcing any right hereunder shall be deemed a
waiver of such right.

8.4
Notices - Any formal notice, demand or request provided for in this agreement,
or given or made in connection with this agreement, shall be deemed to be
properly given or made if personally delivered or telegraphed or sent by
registered or certified mail, postage prepaid, to the person specified below:



To or upon New Mexico –
 
 
 
The Secretary of the Company
 
Post Office Box 2267
 
Albuquerque, New Mexico
 
 
To or upon El Paso –
 
 
 
The Secretary of the Company
 
Post Office Box 982
 
El Paso, Texas





A party may at any time change by written notice the designation or the address
of the person so specified. This paragraph does not apply to notices and
requests of a routine character in connection with delivery or receipt of power
or in connection with operation of facilities, which shall be given in such
manner as the Operating Committee from time to time shall arrange.
8.5
Regulatory Authorities - This contract, including the tariff made a part hereof,
shall at all times be subject to such changes or modifications as shall be
ordered from time to time by any legally



-19-

--------------------------------------------------------------------------------





constituted regulatory body having jurisdiction to require such changes or
modifications.
8.6
Successors and Assigns - This agreement, including service schedules hereunder,
shall be binding upon and inure to the benefits of the respective successors and
assigns of the parties.



SECTION 9
TERM
9.1
Effective Date - This agreement shall become effective upon the date of
obtaining any necessary approval by or effecting any necessary filing with such
regulatory authority or authorities as may initially have jurisdiction hereover.

9.2
Duration - This agreement, after becoming effective, shall continue in effect
indefinitely unless and until terminated as hereinafter provided. In case at any
time

(i)
No service schedule is in effect hereunder, and

(ii)
No new service schedule has been executed to become effective at a future date,
and

(iii)
No new service schedule is the subject of bona fide negotiation between the
parties,

this agreement shall be terminable as of such time, and either party may declare
it to be terminated by notice given thirty (30) days in advance of the
termination date specified in such notice.






-20-

--------------------------------------------------------------------------------





SECTION 10
APPLICABLE LAW


This agreement shall be construed and interpreted in accordance with the laws of
the State of New Mexico.


IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers and their corporate seals to be affixed, all as
of the day and year first herein written.


PUBLIC SERVICE COMPANY OF NEW MEXICO




BY     /s/ [ILLEGIBLE]    
PRESIDENT


Attest:


/s/ [ILLEGIBLE]    




EL PASO ELECTRIC COMPANY




BY     /s/ [ILLEGIBLE]    
PRESIDENT
Attest:


/s/ [ILLEGIBLE]    
SECRETARY








-21-

--------------------------------------------------------------------------------





SERVICE SCHEDULE A
TRANSMISSION SERVICE AND CONTINGENT CAPACITY EXCHANGE


 
 
 
Page
Section 1
Purpose
 
1
 
 
 
 
Section 2
Term
 
1
 
 
 
 
Section 3
Transmission Service for El Paso
 
2
 
 
 
 
Section 4
Transmission Service for New Mexico
 
2
 
 
 
 
Section 5
Contingent Capacity for New Mexico
 
4














--------------------------------------------------------------------------------





SERVICE SCHEDULE A
TRANSMISSION SERVICE AND CONTINGENT CAPACITY EXCHANGE


This Service Schedule A is agreed upon as a part of the Interconnection
Agreement between El Paso Electric Company and Public Service Company of New
Mexico.


SECTION 1
PURPOSE
A1.1
The purpose of this Service Schedule is, (i) to provide capacity in New Mexico
transmission facilities for use by El Paso in transmitting electric power and
energy between the Four Corners Project and the Albuquerque Interconnection
Site: (ii) to provide for future use by New Mexico of existing and proposed El
Paso transmission facilities under terms of the Interconnection Agreement; and
(iii) to provide for contingent capacity by El Paso to New Mexico.

SECTION 2
TERM
A2.1
This Service Schedule shall become effective concurrently with the
Interconnection Agreement and shall remain in effect unless terminated,
modified, or superseded by mutual agreement, for a period of 35 years from the
date of firm operation of Unit 5 of the Four Corners Project; provided, however,
that transmission service as provided under Sections 3 and 4 of this Service
Schedule, shall not be initiated prior to the date of initial start-up of Unit
No. 4 of the Four Corners Project.



-1-

--------------------------------------------------------------------------------




SECTION 3


TRANSMISSION SERVICE FOR EL PASO
A3.1
Commencing with the date of initial start-up of Unit No. 4 of the Four Corners
Project, New Mexico will provide capacity in its transmission system, between
the Four Corners Project and the Albuquerque Interconnection Site in amounts
which El Paso may from time to time require up to a maximum of seven
percent (7%) of the actual net capability of the Four Corners Project, or such
greater amount as may be mutually agreed upon between the parties.

A3.2
New Mexico shall accept power and energy scheduled by El Paso at the points
described in Section A3.1 hereof and shall transmit and deliver such power and
energy, less applicable positive or negative transmission losses, to the
Albuquerque Interconnection Site, or to the Four Corners Project,
for the account of El Paso in amounts up to a maximum input rate of seven
percent (7%) of the net actual generating capability of the Four Corners Project
or such greater amount as may be agreed upon. The Operating Committee shall
establish suitable procedure for the scheduling and accounting of New
Mexico's deliveries to El Paso under this Service Schedule and shall determine
transmission losses to be supplied by El Paso.

SECTION 4
TRANSMISSION SERVICE FOR NEW MEXICO
A4.1
Upon receipt of advance written notice of at least twelve months from New
Mexico, El Paso will provide capacity in its transmission system between the
Albuquerque Interconnection Site Point (A) and El Paso's 115 KV transmission
system at or near



-2-

--------------------------------------------------------------------------------





El Paso's existing point of connection to the U. S. Bureau of Reclamation near
Las Cruces, New Mexico, Point (B), and/or at or near Hatch, New Mexico, Point
(D), as may be mutually agreed upon by the parties. The amount of capacity will
be specified in the notice but shall not exceed 25,000 kilowatts. In
subsequent notices, New Mexico may increase its use of El Paso's transmission
system up to a maximum or 25,000 kilowatts or may reduce or terminate its use of
capacity in El Paso's transmission system.
A4.2
In the event New Mexico requests transmission service:

(i)
In amounts exceeding 25,000 kilowatts, to either interconnection points "B" or
"D", individually and in cumulative, or

(ii)
to other interconnection point or points not specified herein,

either condition subject to mutual consent, then, to the extent additional plant
investment by El Paso is required for New Mexico's sole use, New Mexico, unless
otherwise agreed upon by the parties, will pay a monthly wheeling charge of
1¼% of such additional investment during the period such facilities are to be
used by New Mexico, but for not less than five years. In the event New Mexico
requests transmission service to a point at or near Hatch, which service will
require an investment by El Paso to increase the transmission capacity of
existing lines prior to the time that such additional capacity will be required
for El Paso's needs, then New Mexico will, unless otherwise agreed upon by the
parties, pay a monthly wheeling charge of 1¼% of the required additional plant
investment for a period to be mutually agreed upon.


-3-

--------------------------------------------------------------------------------






A4.3
El Paso shall accept power and energy scheduled by New Mexico at the Albuquerque
point of interconnection and shall transmit and deliver such power and energy,
less applicable transmission losses, to points of' delivery designated by New
Mexico in amounts up to the maximum capacity reserved for New Mexico's use under
Sections A4.1 and/or A4.2 hereof. The Operating Committee shall establish
suitable procedures for the scheduling and accounting of El Paso's deliveries to
New Mexico under this service schedule and shall determine transmission losses
to be supplied by New Mexico.

SECTION 5
CONTINGENT CAPACITY FOR NEW MEXICO
A5.l
As consideration for transmission service supplied hereunder to El Paso by New
Mexico, El Paso agrees to provide contingent capacity for New Mexico in the
amounts and under terms and conditions hereinafter set forth.

A5.2
Contingent Contract Demand - The amount of contingent capacity which, during any
month El Paso is obligated to deliver or make available to New Mexico hereunder
shall be amount hereinafter referred to as Contingent Contract Demand." The
Contingent Contract Demand shall be equal to one-half of the difference between
New Mexico's obligation to provide transmission service, as described in Section
3 of this Service Schedule, and any amount of transmission service being
supplied to New Mexico by El Paso pursuant to Section 4 of this Service
Schedule. El Paso's obligation hereunder to maintain and make available to New
Mexico, the amount of contingent capacity represented by the Contingent Contract
Demand shall be contingent to the extent herein provided, upon availability to
El Paso in day-to-day and hour-to-hour operation of its electric system of the
particular generating units named in



-4-

--------------------------------------------------------------------------------




paragraph A5·3. When one or more of said generating units are not so available,
El Paso's obligation to provide contingent capacity shall be limited to the
contingent capacity to be supplied from the particular unit or units available
for operation by El Paso.

A5.3
Units Upon Which Capacity is Contingent - The particular units referred to in
paragraph A5.2 and the contingent capacity to be supplied from each such unit
shall, unless otherwise agreed upon by the parties be as follows:

One-half of the Contingent Contract Demand from Unit No. 6 of El Paso's Rio
Grande Generating Station and one-half of the Contingent Contract Demand from
Unit No. 7 of El Paso's Rio Grande Generating Station; provided, however, that
it is the intent of the parties that the Contingent Contract Demand shall be
supplied from generating units normally operated by El Paso in the conduct of
its own day-to-day operations and the units named herein for contingent capacity
shall be subject to change to newer generating units by mutual agreement of the
parties as additional generating capacity is added to El Paso's resources.
A5.4
Delivery and Scheduling of Contingent Capacity - El Paso will deliver contingent
capacity in amounts which New Mexico may from time to time require up to a
maximum rate of delivery equal to the Contingent Contract Demand. Such
deliveries shall be made at the Albuquerque Interconnection Site and/or the
delivery points specified in Section A4.1 hereof; provided, that for purposes
hereof, deliveries shall be measured from the 115 KV switchyard of the Rio
Grande Generating Station, or the high voltage switchyard of any replacement



-5-

--------------------------------------------------------------------------------





units, and adjusted for appropriate transmission losses, either· positive or
negative, applicable to the actual delivery point. The Operating Committee shall
establish suitable procedures for the scheduling and accounting of El Paso's
deliveries of contingent power and shall determine losses to be applicable to
such deliveries.
A5.5
Energy Rate for Contingent Capacity - For energy supplied in connection with
contingent capacity deliveries, El Paso will charge and New Mexico will pay on a
monthly basis, an amount equal to the kilowatthours supplied multiplied by one
hundred and ten percent (110%) of El Paso's base cost, as defined in paragraph
B5.5 of Service Schedule·B, on Units 6 and 7 of its Rio Grande Generating
Station or such other units as may be agreed upon by the parties; Provided, that
energy deliveries made during the interim period as defined in a Paragraph A5.7
shall be paid for by New Mexico at a rate equal to 110% of El Paso's actual base
cost as previously defined, but not restricted to Units 6 and 7 of El Paso's Rio
Grande Generating Station.

A5.6
Scheduling of Shutdowns - In order to minimize adverse effects upon New Mexico's
system due to suspension of delivery of contingent capacity arising from
unavailability of the generating units specified in Paragraph A5.3 hereof, El
Paso will cooperate with New Mexico in scheduling planned shutdowns of said
generating units for inspection, maintenance or repairs so that such shutdowns,
to the extent reasonably possible, will be at times least likely to interfere
with service to customers or to necessitate reliance upon reserve power sources
with high operating costs and El Paso will give New Mexico any possible advance
notice of forced shutdown of any of said generating units.



-6-

--------------------------------------------------------------------------------






A5.7
Interim Delivery of Contingent Capacity - By mutual agreement of the parties,
New Mexico may, by written notice or notices to El Paso, elect to receive
contingent capacity deliveries during all or part of the period beginning with
the effective date of this Service Schedule, and extending to the date of firm
operation of Unit No. 4 of the Four Corners Project, and in such event said
deliveries shall be considered in lieu of equivalent contingent capacity
deliveries for a two year period following the date of firm operation of Unit
No. 5 of the Four Corners Project, or for such longer period as may be required
to offset contingent capacity deliveries by El Paso to New Mexico during the
Interim Period. The notices to be provided by New Mexico, under terms of this
Paragraph, shall specify the quantities and period for which advance deliveries
of contingent capacity are requested and the equivalent reduction in contingent
capacity deliveries during the latter period. Prior to the time that El Paso's
transmission facilities to the Albuquerque Interconnection Site have been
completed and placed in service, any advance deliveries of contingent capacity
to New Mexico shall be made at the point at which the 115 KV transmission system
of El Paso is attached to the 115 KV transmission system of the United States
Bureau of Reclamation's Rio Grande Project at or near Las Cruces, New Mexico.

This Service Schedule A is agreed upon as of' the date of the Interconnection
Agreement.
EL PASO ELECTRIC COMPANY


BY     /s/ [ILLEGIBLE]    
PRESIDENT
Attest:


/s/ [ILLEGIBLE]    
PUBLIC SERVICE COMPANY OF NEW MEXICO


BY     /s/ [ILLEGIBLE]    
PRESIDENT
Attest:


/s/ [ILLEGIBLE]    








-7-

--------------------------------------------------------------------------------





SERVICE SCHEDULE B
ENERGY INTERCHANGE AND SPINNING RESERVE INTERCHANGE




 
 
 
Page
Section l
Purpose
 
1
Section 2
Term
 
2
Section 3
Supply of Energy Interchange
 
3
Section 4
Supply of Spinning Reserve
 
5
Section 5
Definitions
 
7
Section 6
Settlements of Energy Interchange
 
11
Section 7
Settlements for Spinning Reserve
 
12














--------------------------------------------------------------------------------





SERVICE SCHEDULE B
ENERGY INTERCHANGE AND
SPINNING RESERVE INTERCHANGE


This Service Schedule B is agreed upon as part of the Interconnection Agreement
between El Paso Electric Company and Public Service Company of New Mexico.
SECTION 1
PURPOSE
B1.1
The purpose of this service schedule is to provide for energy interchange and
spinning reserve interchange between the power systems of the parties and to
establish terms and conditions for such interchange.

B1.2
The type of energy interchange primarily intended to be provided for herein is
that type commonly known as economy energy interchange, which can be supplied
from power sources available at the time which would not otherwise be fully
utilized and which can be utilized by the receiver to reduce generation from
more expensive units, to avoid starting generating units not in active
service, to reduce or avoid more expensive energy purchases, and
to avoid curtailing deliveries of secondary or interruptible power. It is not
the intent of the parties that use of energy interchange hereunder shall be
rigidly limited to situations where the energy received is a replacement or
substitution for energy from an alternative source immediately available to the
receiver. On the other hand, except in accordance with Service Schedule "C" or
other reserve capacity arrangement, it is not intended by



-1-

--------------------------------------------------------------------------------




the parties that energy interchange shall be utilized by the receiver as a
substitute for providing adequate power resources by power purchase or
installation of generating facilities, or that either party shall be obligated
to supply to the other party, as energy interchange hereunder, power or energy
which it believes would be utilized by the receiver for such purpose.
B1.3
The type of interchange intended to be provided for herein as spinning reserve
interchange is the occasional operation by one party of more spinning reserve
capacity (synchronized generating capacity in excess of load being carried) than
would be called for by conditions in its own system in order to make up for a
deficiency of such spinning reserve capacity being operated at the time by the
other party, when circumstances are such that an unbalance in proportions of
spinning reserve is in the interest of overall economy or overall reliability
in the combined systems of the parties. It is not intended by the parties that
spinning reserve interchange hereunder shall be utilized by the receiver as a
substitute for providing adequate power resources by power purchase or
installation of generating facilities.

SECTION 2
TERM
B2.1
This Service Schedule shall become effective concurrently with the
Interconnection Agreement and shall continue in effect for an initial period of
five (5) years from the effective date, and thereafter until terminated by
either party by notice to the other



-2-

--------------------------------------------------------------------------------





party given at least three (3) years in advance of the date of the termination
designated in the notice; provided, however, that in the event of termination at
any time of the Interconnection Agreement, this Service Schedule shall terminate
simultaneously.
SECTION. 3
SUPPLY OF ENERGY INTERCHANGE
B3.1
Each party will keep the other party currently informed with respect to
unutilized generating capacity in its system and other unutilized power sources
which might be used for supplying energy interchange and with respect to the
approximate base cost of such sources. Such information may be furnished by
communications between load or system supervisors or through such other channels
as the Operating Committee may arrange. The information shall be made available
on a tentative basis sufficiently in advance to permit orderly formulation of
load schedules.

B3.2
Each party will supply energy interchange when and as requested by the other
party in amounts up to the otherwise unutilized capacity of its available power
sources and transmission connections, subject to the following conditions:

(a)
That in the judgment of supplier, such supply will not result in impairment of
or jeopardy to service in its system;

(b)
That no opportunities are available at the time for sale to third parties which
would afford a better market; and





-3-

--------------------------------------------------------------------------------





(c)
That, when energy interchange is being supplied, the supply may be discontinued
at the supplier's discretion; and

(d)
That the net combined savings estimated from the energy interchange transaction
will not be less than 0.25 mills per KWH or such other minimum as the Operating
Committee may from time to time establish.   

B3.3
Insofar as practicable, the supplier in energy interchange transactions will
utilize for such purpose those otherwise unutilized power sources available at
the time which have the lowest base cost.

B3.4
Each party shall be the judge as to the conditions under which it is economical
and practicable for it to receive energy interchange, but neither party will
refuse to receive energy interchange which would yield significant mutual
savings without first giving careful consideration to all other factors
involved, including such factors as minimum load on those generating units
needed to be kept in operation, local area hazards arising from dependence upon
transmission, minimum limits on purchases of power from certain sources, and
minimum limits on purchases of fuel.

B3.5
Insofar as practicable, hourly schedules for energy interchange transactions
shall be arranged between load or system supervisors on a tentative basis at
least one day in advance, subject, if unforeseen circumstances arise, to later
modification by verbal communication between load or system supervisors. The
establishing of standard practices for scheduling of energy interchange shall be
a responsi-



-4-

--------------------------------------------------------------------------------





bility of the Operating Committee.
B3.6
Each party in the daily operation of its system will endeavor to carry out as
consistently as possible any energy interchange scheduled, subject to unforeseen
contingencies interfering with the scheduled operation of its power sources or
affecting adequacy of service in its system.

B3.7
The delivery point for energy interchange shall be at the interconnection sites,
subject to the provisions of Paragraph 5.10 of the Interconnection Agreement
with respect to substitute power deliveries. Settlements in respect of energy
interchange hereunder shall be based upon the amounts of energy interchange
scheduled, hour by hour, between the respective load or system supervisors,
except as the Operating Committee may arrange otherwise for any particular
situations, including cases where schedules are inter- fered with by unforeseen
contingencies.

SECTION 4
SUPPLY OF SPINNING RESERVE
B4.1
The daily scheduling of spinning reserve capacity in the systems of the parties
shall be in accordance with standard practices established by the Operating
Committee as to aggregate amount of spinning reserve, during heavy load hours
and during other hours, to be provided in the combined systems, and as to the
apportionment of this aggregate amount among specific generating units in the
two systems. In day-to-day operation such apportionment shall be guided by
considerations of





-5-

--------------------------------------------------------------------------------





(i)
location of spinning reserve at points which are effective in securing overall
reliability of service in the combined systems.

(ii)
economical sources for carrying spinning reserve, and

(iii)
availability and dependability of transmission capacity into local areas.

B4.2
The Operating Committee in establishing standard practices with respect to
scheduling of spinning reserve, shall give consideration to the following
factors:

(a)
As a normal minimum the aggregate amount of spinning reserve capacity to be
scheduled for any period should be at least the greater of

(i)
an amount estimated to be sufficient to provide regulating margin and an
allowance for actual aggregate power loads in excess of the loads estimated in
the daily load schedules, or

(ii)
an amount reasonably related to the loss in aggregate load carrying ability
which would result from forced shutdown of the largest single generating unit or
transmission circuit scheduled to be in operation, due allowance being made for
emergency assistance, if any, expected to be immediately available from third
party systems;

(b)
The cost of starting up, for spinning reserve purposes, cold units not
ordinarily operated, which might indicate the advisability of an occasional
temporary scaling down of customary spinning reserve standards;



-6-

--------------------------------------------------------------------------------






(c)
The extent to which either party deems it advisable for its system to be
dependent upon spinning reserve in the system of the other party.

SECTION 5
DEFINITIONS
B5.1
As used in this service schedule, the terms set forth below shall have the
meanings indicated.

B5.2
"Energy interchange" in relation to the supplying party means energy which such
party obtains by increasing generation or energy purchases, or by decreasing
energy deliveries to third parties, simultaneously with and for the purpose of
delivering equivalent energy to the other party as energy interchange.

B5.3
"Energy interchange" in relation to the receiving party means energy which such
party utilizes by decreasing or avoiding generation or other energy purchases,
or by increasing deliveries to third parties, simultaneously with and as a
result of receipt of equivalent energy interchange.

B5.4
"Base Cost" in general means a cost assigned for purposes of settlements
hereunder to energy supplied as energy interchange. It is to be expressed in
mills per kilowatt-hour delivered at interconnection points and is to comprise

(i)
the base cost of such energy at power resources as defined in paragraphs B5.5
and B5.6,

(ii)
the base cost of energy obtained by decreasing energy sales to third parties as
defined in paragraph B5.7, and

(iii)
the base cost transmission allowance, if any, provided in paragraph B5.8.



-7-

--------------------------------------------------------------------------------






B5.5
"Base Cost" as applied specifically to energy from thermal generating stations,
in terms of net output at high voltage station buses, means the sum of

(i)
incremental fuel cost of the station or unit from which energy is obtained, such
incremental cost being estimated over the applicable range of variation in
output, plus

(ii)
Additional cost, if any be incurred, of starting up a station or unit
specifically for supply of energy interchange, plus

(iii)
an allowance for other incremental costs, including incremental accrued
maintenance and any other elements of incremental costs. The normal allowance
for such other incremental costs at steam generating stations, until the
Operating Committee shall provide for determination in some other manner, shall
be as follows:

Type of
Generating Unit
 
Other Incremental Costs
Mills per Kilwatt-hour
 
 
Gas & Oil
Coal
Over 1350 psig
 
0.15
0.20
750 to 1350 psig
 
0.25
-
Under 750 psig
 
0.65
-
 
 
 
 

B5.6
"Base cost" as applied specifically to purchased energy means the incremental or
out-of-pocket costs actually resulting from the increased taking from the
purchased energy source.

B5.7
"Base cost" as applied specifically to decrease in energy sales to third parties
means the out-of-pocket loss actually resulting from the decrease in such sales.







-8-

--------------------------------------------------------------------------------





B5.8
"Loss Allowance," positive or negative, means an allowance for incremental
transmission loss incurred or avoided from the incremental source of energy
interchange to point of interchange delivery, which allowance shall be five
percent unless and until the Operating Committee shall establish some different
allowance or range of allowances.

B5.9
"Base Value" in general means a value assigned for purposes of settlements
hereunder to energy received as energy interchange. It is to be expressed in
mills per kilowatt-hour received at interconnection points and is to comprise

(i)
the base value at power sources of energy displaced as defined in paragraph
B5.10,

(ii)
the base value at delivery points of energy resold as defined in paragraph
B5.11, and

(iii)
the base value transmission allowance, if any, provided in paragraph B5.8.

B5.10
"Base value" as applied specifically to an alternative source of generation or
purchased energy has a meaning corresponding to that of' "base cost" in the case
of the supplying party (as defined in paragraphs B5.5 through B5.7) except that
the incremental costs involved are those avoided rather than those incurred,
after allowance for subsequent additional cost, if any be incurred, for starting
up a station or unit specifically resulting from having received energy
interchange.

B5.11
"Base value" as applied specifically to energy interchange which is resold as
such means the incremental or in-pocket gain received for such resold energy at
the point of resale.







-9-

--------------------------------------------------------------------------------





B5.12
"Ceiling value" as applied to energy interchange received means a maximum value
which shall be used instead of base value in cases where base value is not
determined or is higher. Until and unless the Operating Committee shall
establish a different value, ceiling values shall be the higher of the
following:

(a)    9 mills per kilowatthour
(b)    120 percent of suppliers base cost
B5.13
"Emergency capacity" of a power source as of any day means the amount of power
which that source can be depended upon to supply under emergency conditions of
infrequent occurrence. It is to be determined as to all power sources in terms
of net kilowatt input into transmission and distribution feeders at power
sources and as to classes of power sources on the following basis:

(a)
As to thermal generating units, the capacity of such units at those kilowatt
ratings which the owner is willing and able to use for 5 hours of continuous
operation;

(b)
As to third party sources of purchased power, 104% of the capacity contractually
available on that day in the case of firm power sources, and the amount actually
being received in the case of secondary or interruptible sources.

B5.14
"Peak-prepared-for" means, as to either party for any day, the sum in kilowatts
during the peak period of that day of

(i)
emergency capacity of its generating facilities actually in operation, plus

(ii)
the emergency capacity from third party sources as defined in paragraph B5.13(b)
above and actually



-10-

--------------------------------------------------------------------------------






available, the peak period for that day being that hour when the combined load
of the parties' systems is at a maximum for that day.
B5.15
"Peak spinning reserve" means, as to either party for any day, the kilowatts of
peak-prepared for less the kilowatts of load carried by that party's sources of
power, not including energy interchange generated for the other party, during
the aforesaid peak period for that day.

B5.16
"Peak spinning reserve quota" means, as to a party for any day, the aggregate
peak spinning reserve of the parties' systems multiplied by a factor equal to
the "reserve responsibility ratio" of that party derived as provided in
paragraph C3.8 of Service Schedule "C", but not to exceed the responsibility
ratio multiplied by the largest single hazard of the combined systems for which
the Operating Committee has agreed to supply spinning reserve protection. Unless
otherwise agreed upon by the parties the peak spinning reserve quota shall not
apply during the interim period defined in Paragraph A5.7 of Service Schedule A
and any interchange of spinning reserve during the interim period shall be
accounted for as provided in Paragraph B7.1 hereof.

SECTION 6
SETTLEMENTS FOR ENERGY INTERCHANGE
B6.1
Settlements with respect to energy interchange transactions hereunder shall be
by payment by the receiving party to the supplying party of an amount equivalent
to the base cost to the supplying party plus one-half of the aggregate saving
indicated by subtracting such base cost from the base value to the receiving
party or from the ceiling value as the case may be. The data for computing such
settlements shall be recorded on the basis of clock hour intervals, and
computations for such settlements shall be carried out monthly.



-11-

--------------------------------------------------------------------------------






B6.2
The monthly bill for the aggregate net amount of money resulting from energy
interchange shall be rendered by the party to whom such aggregate net amount is
due. The bill shall show the aggregate gross transactions in each direction in
kilowatthours and in money amounts.

B6.3
Payment of bills with respect to energy interchange transactions hereunder shall
be made monthly on the basis provided in Article 7 of the Interconnection
Agreement.

B6.4
If circumstances arise such that the parties consider it desirable that certain
specific energy interchanges or other non-firm intersystem energy transactions
should be carried out and settled for on some special arrangement (such for
instance as by non-concurrent return of energy either in equivalent amount or in
some ratio other than unity of energy returned to energy supplied), it shall be
within the responsibility of the Operating Committee to work out such
arrangement and such form of settlement. Any such arrangements so worked out by
the Operating Committee shall not be effective for a longer period than 30 days
unless approved by the parties.

SECTION 7
SETTLEMENTS FOR SPINNING RESERVE
B7.1
Settlement with respect to surplus or deficiency of peak spinning reserve
compared with peak spinning reserve quota shall be based upon a charge per
kilowatt per day payable by the party with a deficiency to the party with a
surplus. Such charge shall be established from time to time by the Operating
Committee on the basis of the estimated average incremental costs per kilowatt
per day of providing spinning reserve capacity over the heavy load period of the
day. Unless and until the Operating Committee shall establish a difference
charge, such charge shall be 6.0 mills per kilowatt per day of peak spinning
reserve



-12-

--------------------------------------------------------------------------------





deficiency, provided that during the interim period, spinning reserve
interchange shall be calculated at a rate equal to actual cost of starting up
units specifically for spinning reserve.
B7.2
The monthly bill for the aggregate net amount of money resulting from spinning
reserve interchange shall be rendered by the party to whom such aggregate net
amount is due. The bill shall show the aggregate gross transactions in each
direction in kilowatt-days and in money amounts.

B7.3     Payment of bills with respect to spinning reserve interchange hereunder
shall be made monthly on the basis provided in Article 7 of the Interconnection
Agreement.
This Service Schedule B is agreed upon as of the date of the Interconnection
Agreement.


EL PASO ELECTRIC COMPANY


BY     /s/ [ILLEGIBLE]    
PRESIDENT
Attest:


/s/ [ILLEGIBLE]    
PUBLIC SERVICE COMPANY OF NEW MEXICO


BY     /s/ [ILLEGIBLE]    
PRESIDENT
Attest:


/s/ [ILLEGIBLE]    










-13-

--------------------------------------------------------------------------------





SERVICE SCHEDULE C
RESERVE CAPACITY AND RECIPROCAL EMERGENCY ASSISTANCE




 
 
 
Page
Section l
Purpose
 
1
Section 2
Term
 
2
Section 3
Definitions
 
2
Section 4
Reserve Capacity
 
7
Section 5
Reciprocal Emergency Assistance
 
9
Section 6
Responsibilities of Committees
 
10












--------------------------------------------------------------------------------





SERVICE SCHEDULE C
RESERVE CAPACITY AND
RECIPROCAL EMERGENCY ASSISTANCE
This Service Schedule C is agreed upon as part of the Interconnection Agreement
between El Paso Electric Company and Public Service Company of New Mexico.
SECTION 1
PURPOSE
C1.1        The purpose of this Service Schedule C is
(i)
to establish minimum generating reserve requirements for the combined operations
of the parties and the responsibility of each party to provide its proportionate
share,

(ii)
to establish arrangements for either party to purchase reserve generating
capacity from the other party, and

(iii)
to establish conditions and terms for reciprocal emergency assistance between
the parties under emergency conditions when power supply to consumers is
threatened or curtailed in either system.

C1.2
It is not contemplated by the parties that purchase of reserve generating
capacity under terms of this service schedule are likely to be used ordinarily
by either party to offset a capacity deficiency in its system of continuing
character or of major magnitude, or as an alternate to increasing its power
resources by other means. However, the provisions for purchase of reserve
generating capacity are intended to be applicable to any disparity in margin of
reserve capacity which may from time to time exist, including conditions of zero
margin or negative margin on one of the systems.





-1-

--------------------------------------------------------------------------------





SECTION 2
TERM
C2.1
This service schedule shall become effective concurrently with the
Interconnection Agreement and shall continue in effect for an initial period of
five (5) years from the effective date, and thereafter until terminated by
either party by notice to the other party given at least three (3) years in
advance of the date of the termination designated in the notice; provided
however, that in event of termination at any time of the Interconnection
Agreement this service schedule shall terminate simultaneously.

SECTION 3
DEFINITIONS
C3.1
For the purpose of this service schedule the terms set forth below shall have
the meanings indicated.

C3.2
"Daily system demand", as applied to the interconnected system of either party
for any day, means the aggregate power requirements for supplying its firm power
customers, but not including any power sale by one party to the other.
Furthermore, it does not include the power requirements for supplying

(i)
any interruptible or secondary power loads which the party has the right to
discontinue at its discretion and which it is the party's practice to
discontinue when need arises, or

(ii)
any load which the party is supplying contingent upon the availability for
operation in its system of one or more particular generating units.

Daily system demand is to be expressed in terms of net kilowatt input into
transmission and distribution feeders at power sources or such other points as
the Operating Committee may specify for


-2-

--------------------------------------------------------------------------------




the clock hour during which such aggregate power requirements are a maximum.
C3.3
"Monthly system demand," as applied to the interconnected system of either party
for any month, means the average of the three highest daily system demands
occurring during the twelve- month period comprising the current month and the
preceding eleven months, said three demands to be selected so that not more than
one of the three is from the same calendar week and not more than two of the
three are from the same calendar month.

C3.4
"Accredited capacity" of a power source of either party means the amount of
power which that source can contribute to meeting the power requirements of that
party's interconnected system, provided that in determining the aggregate
accredited capacity of a party no reduction shall be made because of the first
45 days of any period of temporary unavailability of a generating unit or
other power source arising from outage for inspection, repair or rehabilitation,
and provided further that the Operating Committee at its discretion may waive
the omission of such generating unit or other power source from accredited
capacity for a longer period of unavailability than 45 days. Accredited capacity
is to be determined as to all power sources in terms of net kilowatt input into
transmission and distribution feeders at power sources, or at such other points
as the Operating Committee may specify, and as to classes of power sources on
the following basis:

(a)    Thermal generating stations, on the basis
(i)    of all essential equipment being available for service.






-3-

--------------------------------------------------------------------------------





(ii)    of condensing water temperatures being those normally available as an
average during the month of the year when combined system load is maximum, and
(iii)    at those kilowatt ratings for individual generating units which the
owner is willing to use for regular day-to-day operation on a 24-hour schedule
for base load units and on a 10-hour schedule for peaking units;
(b)
Purchased or contract power, on the basis of the capacity available under
contracts in regular day-to-day operation during the heavy load hours of the
purchaser's system.

C3.5
"System capacity," as applied to the interconnected system of either party for
any month, means the summation of the accredited capacities of its power sources
after

(i)    deducting a number of kilowatts equal to the contract demand of any firm
power sales to the other party, and after
(ii)    deducting a number of kilowatts equal to the contract demand of any
capacity which the party is supplying to the other party or to third parties
contingent upon the availability for operation in its system of one or more
particular generating units.
(iii)    the Contingent Contract Demand will constitute:
(a)
a deduction in the determination of the system capacity of El Paso.

(b)
an addition in the determination of the system capacity of New Mexico.





-4-

--------------------------------------------------------------------------------





C3.6
"Reserve Margin", as applied to the Interconnected System of either party for
any month, means the excess of that party's system capacity over its monthly
system demand adjusted by adding thereto the amount of reserve capacity
contractually available from third party systems; provided, however, that
reserve capacity contractually available to both systems shall be accounted for
by appropriate reduction in the largest single combined hazard for which reserve
margin is to be provided pursuant to Section C3.9 hereof; and, provided further,
that the Operating Committee shall establish suitable procedures for determining
adjustments for reserve capacity available from third party systems.

C3.7
"Largest single hazard," as applied to the interconnected system of either party
for any month, means the maximum amount of reduction in its system capacity
which would result from the outage of any single generating unit or any single
transmission circuit. In case a party is supplying capacity contingent upon the
availability of one particular unit in its system, the hazard from the outage of
such unit shall be the accredited capacity of that generating unit minus the
contract demand of such contingent capacity. In case a party is supplying
capacity contingent upon the availability of two or more particular generating
units, the hazard from the outage of any one such unit shall be the accredited
capacity of that unit minus a number of kilowatts equal to the contract demand
of such contingent capacity divided by the number of supplier's generating units
upon the availability of which the supply of such capacity is contingent.







-5-

--------------------------------------------------------------------------------





C3.8
"Reserve responsibility ratio," as applied to the interconnected system of
either party for any month, means the following ratio:

(a)
largest single hazard of that system plus 25% of the monthly system demand of
that system, divided by

(b)
Sum of the largest single hazards of each of the systems plus 25% of the sum of
the monthly system demands of each of the systems.

C3.9
"Reserve responsibility," as applied to the interconnected system of either
party means a number of kilowatts equal to the reserve responsibility ratio of
the system multiplied by the largest single hazard of the combined systems for
which the parties shall have agreed upon in advance to jointly provide reserve
generating capacity, provided that if either party should in the future
establish a largest single hazard which is greater than the parties have
mutually agreed upon to jointly provide reserve generating capacity, then in
such event the reserve responsibility of the party establishing the greater
hazard shall be increased by the difference between its largest single hazard
and the largest hazard for which the parties have agreed to jointly provide
generating capacity; and, provided further, that the provisions of this Service
Schedule C regarding reserve responsibility shall not apply prior to the date of
firm operation of Unit No. 4 of the Four Corners Project.

C3.10
"Reserve deficiency," as applied to the interconnected system of a party, means
the number of kilowatts by which that party's reserve responsibility exceeds its
reserve margin.





-6-

--------------------------------------------------------------------------------





C3.11
"Reserve power," means power which a party is entitled to receive to protect or
restore service in its system up to the amount of such system's reserve
deficiency, under the conditions set out in paragraph C4.l.

C3.12
"Emergency assistance," means power which a party needs to receive in order to
protect or restore service in its system which it is not entitled to call for as
reserve power (either because it needs more power than its reserve power
entitlement or because it is not the party having a reserve deficiency and
paying a reserve capacity charge).

SECTION 4
RESERVE CAPACITY
C4.1
Reserve Power - During any period when one of the parties has a reserve
deficiency and is paying a capacity charge thereon as provided in paragraph
C4.2, such party shall be entitled to receive from the other party, at an active
interconnection point, reserve power under the following conditions:

(a)
When the supply of such reserve power will not require the suppling party to
curtail supply of interruptible or secondary power to third parties or to start
up cold generating equipment;

(b)
After all of the reserve power available under the conditions of subparagraph
(a) above has been supplied and it is necessary in order to protect or restore
service to the combined firm load requirements to curtail deliveries of
interruptible or secondary power or to start up cold generating equipment, or
both, the entitle-



-7-

--------------------------------------------------------------------------------





ment to receive additional reserve power and the obligation to supply such
additional reserve power shall be on the basis of each party curtailing delivery
of interruptible or secondary power in proportion to its reserve responsibility
ratio;
(c)
After all of the reserve power available under conditions of subparagraphs (a)
and (b) above has been supplied and there are still insufficient aggregate power
resources available in the systems to meet aggregate firm load requirements,
curtailment of firm load by the parties shall be in accordance with operating
procedures to be established by the Operating Committee.

C4.2
Reserve Capacity Charge - From and after the date of commercial operation of
Unit No. 4 of the Four Corners Project, a party having a reserve deficiency in
any month will pay to the other party a reserve capacity charge for that month
in an amount equal to its reserve deficiency in kilowatts multiplied by the
applicable rate set out below.

$0.7917
per kilowatt per month for the first 10,000 kilowatts, plus

$0.8750
per kilowatt per month for the next 10,000 kilowatts, plus

$0.9583
per kilowatt per month for all additional kilowatts.



C4.3
Reserve Capacity Surcharge - If in any month the reserve margin of one party's
interconnected system shall be negative, such party will pay a surcharge to the
other party of $0.25 per kilowatt-month on the



-8-

--------------------------------------------------------------------------------





kilowatts of negative reserve margin; provided, however, that such surcharge
shall be inapplicable during any specified period as to which the parties may
have agreed in advance to its waiver.
C4.4
Energy Charge for Reserve Power - The energy received in connection with use of
reserve power by the receiving party, shall be accounted for as energy
interchange, and settlements therefor shall be made as provided for in Service
Schedule B.

C4.5
Payment of Bills - Payment of bills with respect to reserve capacity
transactions hereunder shall be made monthly on the basis provided in Article 7
of the Interconnection Agreement.



SECTION 5
RECIPROCAL EMERGENCY ASSISTANCE
C5.1
Either party will, upon request of the other party, supply as emergency
assistance such power as the requesting party may need in order to protect or
restore service to its firm power customers, subject to the availability of such
power and subject to the condition that such supply will not result in
impairment of or serious jeopardy to firm power service in the supplier's
system. A party from whom emergency assistance is requested will to the extent
required call upon all power sources available to it and will give such
emergency assistance priority over interruptible or secondary deliveries to
third parties.

C5.2
There shall be no demand charge in connection with emergency assistance, and the
energy received in connection therewith shall be accounted for as energy
interchange and settlements therefor shall be made as provided for in Service
Schedule B.





-9-

--------------------------------------------------------------------------------





C5.3
Payment of bills with respect to energy interchange transactions hereunder shall
be made monthly on the basis as provided in Article 7 of the Interconnection
Agreement.

SECTION 6
RESPONSIBILITIES OF COMMITTEES
C6.1
The Operating Committee shall determine from time to time what portions,· if
any, of either party's interconnected system are so ineffectively interconnected
that they cannot suitably be included as part of the party's interconnected
system for purposes of this service schedule.

C6.2
The Operating Committee, in addition to the general responsibilities assigned to
it in the Interconnection Agreement, shall establish rules and standard
practices for determining system demands, accredited capacities and reserve
capacity deficiencies, consistent with the definitions in Section C3, shall
approve the accredited capacities assigned to power sources before they
become effective for computing settlements hereunder and shall review at least
quarterly the accredited capacities then in effect.   

C6.3
It shall be within the scope of the responsibilities of the Coordination
Committee to review· and make revisions of the following provisions hereof;
provided, however, that revisions of the charges referred to in subparagraphs
(b) and (c) shall be subject to the approval of the parties.

(a)
The provisions of paragraph C3.8 in respect to the relative weight to be given
to the system demand and to the largest single hazard;





-10-

--------------------------------------------------------------------------------





(b)
The provisions of C4.2 in respect of the rates per kilowatt-month for the
reserve capacity charge;

(c)
The provisions of paragraph C4.3 in respect of the reserve capacity surcharge.

This Service Schedule C is agreed upon as of the date of the Interconnection
Agreement.


EL PASO ELECTRIC COMPANY


BY     /s/ [ILLEGIBLE]    
PRESIDENT
Attest:


/s/ [ILLEGIBLE]    
PUBLIC SERVICE COMPANY OF NEW MEXICO


BY     /s/ [ILLEGIBLE]    
PRESIDENT
Attest:


/s/ [ILLEGIBLE]    










-11-

--------------------------------------------------------------------------------





SERVICE SCHEDULE E
INTERRUPTIBLE TRANSMISSION SERVICE


This Service Schedule E is entered into as of March 1, 1979, and is agreed upon
as a part of the Interconnection Agreement between El Paso Electric Company and
Public Service Company of New Mexico, dated July 19, 1966, as amended April 6,
1977.


SECTION 1
PURPOSE


In order for either Party to utilize certain power and energy available to it,
each Party shall make available to the other such transmission capacity
determined to be surplus by the providing Party, as may be requested by the
other Party. The transmission capacity shall be provided hereunder on an
interruptible basis, and such capacity shall be provided only when it will not
result in impairment of or jeopardy to service in the system of the Party
providing service.


SECTION 2
TERM


This Service Schedule shall become effective upon execution by both Parties,
subject to its acceptance for filing by the Federal Energy Regulatory
Commission, and shall remain in effect concurrently with the Interconnection
Agreement dated July 19, 1966, as amended, unless modified or superseded by some
other agreement between the Parties; however,


-1-

--------------------------------------------------------------------------------





either Party may cancel this Service Schedule E by giving not less than sixty
(60) days written notice to the other Party of such intent to cancel.


SECTION 3
SERVICE


3.1    Wheeling for El Paso: All deliveries made under this section shall be
considered as originating from the source selected by El Paso. Power and energy
delivered by El Paso to New Mexico for transmission by New Mexico to a
designated Point of Delivery shall include power and energy to compensate for
transmission losses. Under this Service Schedule E, New Mexico shall accept for
transmission such power and energy as El Paso may request, up to the amount
which in New Mexico's sole opinion is available in New Mexico's transmission
system.


3.2    Wheeling for New Mexico: All deliveries made under this section shall be
considered as originating from the source selected by New Mexico. Power and
energy delivered by New Mexico to El Paso for transmission by El Paso to a
designated Point of Delivery shall include power and energy to compensate for
transmission losses. Under this Service Schedule E, El Paso shall accept for
transmission such power and energy as New Mexico may request, up to the amount
which in El Paso's sole opinion is available in El Paso's transmission system.


3.3    Surplus transmission capacity and amounts to be wheeled shall be agreed
upon by the respective dispatchers of the Parties from time to time in advance
of scheduling usage.


-2-

--------------------------------------------------------------------------------






SECTION 4
LOSSES


Unless and until the Operating Committee shall assign a different loss factor,
losses shall be assigned to the receiving Party at the rate of three percent
(3%) of the power and energy scheduled for transmission hereunder.


SECTION 5
RATE


It is agreed by the Parties that as consideration for the interruptible wheeling
service as provided herein, the Party receiving transmission service shall
compensate the Party providing transmission service at the rate of one (1) mill
per kWh scheduled for transmission hereunder.


SECTION 6
OTHER PROVISIONS


Other terms and conditions of this Service Schedule shall be as set forth in the
Interconnection Agreement of July 19, 1966, as amended between the Parties.






-3-

--------------------------------------------------------------------------------





IN WITNESS THEREOF, the Parties have caused this Service Schedule E to be
executed by their duly authorized officers and their corporate seals to be
affixed, all as of the day and year first herein written.




 
 
 
 
 
 
ATTEST:
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
/s/ [ILLEGIBLE]
 
 
BY
/s/ [ILLEGIBLE]
 
Secretary
 
 
 
Vice-President
 
 
 
 
 
 
 
ATTEST:
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
 
 
 
/s/ [ILLEGIBLE]
 
 
BY
/s/ [ILLEGIBLE]
 
Secretary
 
 
 
Vice President
 
 
 
 
 
 
 









-4-

--------------------------------------------------------------------------------





SERVICE SCHEDULE F
SHORT-TERM ENERGY SALE


This Service Schedule F is entered into as of January 28, 1983, and is agreed
upon as part of the Interconnection Agreement between El Paso Electric Company
(El Paso) and Public Service Company of New Mexico (New Mexico), dated July 19,
1966, as amended April 6, 1977.


SECTION 1
PURPOSE


1.1.     New Mexico will have, in addition to energy already reserved for other
customers, surplus energy available during the mid-1980s. El Paso will have the
ability to reduce the generation of gas-fired energy from their generation
resources through the purchase of more economical energy during the period March
1983 through January 1984. The parties now desire by this Service Schedule F to
establish terms and conditions under which nonfirm energy may be sold by New
Mexico to El Paso thereby making more efficient use of the parties' electrical
system resources.


SECTION 2
TERM


2.1    This Service Schedule F shall become effective upon its execution by the
parties subject to its acceptance for filing by the Federal Energy Regulatory
Commission. This Service Schedule F shall continue


-1-

--------------------------------------------------------------------------------





in force and effect until January 31, 1984, and from month to month thereafter,
until terminated by either party in accordance with Section 2.3. Such
termination shall not relieve El Paso of its obligation to make payments, in
accordance with Section 7 hereof, for energy purchased prior to the termination
date.


2.2    The date of initial service, upon which date deliveries of energy to El
Paso shall commence (hereinafter referred to as the "Date of Initial Service"),
shall be March 1, 1983; provided, that El Paso is satisfied that the Texas
Public Utility Commission will allow full pass through of El Paso's expenses
incurred hereunder through its jurisdictional fuel adjustment clause. In the
event El Paso notifies New Mexico prior to March 1, 1983, that it has been
unable to obtain such rate treatment for its expenses hereunder, the Date of
Initial Service shall be changed to a later date satisfactory to both parties
or, in the event the parties fail to agree, this Service Schedule shall be
renegotiated to provide the parties the respective benefits presently
anticipated to be obtained hereunder and allowing rate treatment satisfactory to
El Paso.


2.3    Either party may unilaterally terminate this Service Schedule F upon at
least 30 days written notice to the other party specifying a termination date,
provided that such termination date shall not be earlier than January 31, 1984.
In the event both parties give notice of termination, in accordance with the
above, the earliest date selected shall be the termination date.






-2-

--------------------------------------------------------------------------------





SECTION 3
SERVICE


3.1    New Mexico shall make available to El Paso, and El Paso shall purchase
during the term hereof, energy, in the amount of approximately four hundred
(400) gigawatt hours, at a minimum rate of delivery of fifty (50) megawatts each
hour, subject to the conditions set forth in Sections 3 and 4 hereof. For
purposes of this Service Schedule F, the energy assocated with a delivery rate
of fifty (50) megawatts per hour shall be deemed to be "Block Energy."


3.2    Should Block Energy schedules be reduced by either party pursuant to
Section 4.1.2 or Section 4.2.2, respectively, the parties will use their best
efforts to reschedule and deliver that Block Energy not previously delivered,
during similar hours within the next succeeding thirty (30) days. In the event
the parties are unable to reschedule deliveries of Block Energy not previously
delivered within the above stated thirty (30) day period, the Operating
Committee, pursuant to Section 5.9 of the Interconnection Agreement, may
mutually agree to reschedule Block Energy not previously delivered prior to the
date of termination of this Service Schedule F. New Mexico shall have no
obligation to deliver rescheduled Block Energy during any hour if the costs
to New Mexico to deliver such energy exceeds the rate for energy stated
in Section 7.1.1 of this Service Schedule F.


3.3    A party's obligation to schedule or deliver Block Energy, including that
under Section 3.2, shall cease upon the termination of this Service Schedule F.


-3-

--------------------------------------------------------------------------------






SECTION 4
INTERRUPTIBILITY


4.1     New Mexico may curtail or interrupt deliveries to El Paso in accordance
with the following:


4.1.1    Immediately, upon verbal notice to El Paso, if the scheduled energy is
required to serve New Mexico's firm customer load, or without notice if due to
Uncontrollable Forces, as defined in Section 8.1 of the Interconnection
Agreement.


4.1.2    Upon providing a minimum of two hours verbal notice to El Paso, if New
Mexico's cost to generate or procure energy for delivery hereunder is more than
the rate specified in Section 7.1.1 hereof and provided that all New Mexico
economy energy sales to third parties are reduced to zero.


4.2     El Paso may curtail or interrupt its scheduled deliveries of Block
Energy from New Mexico in accordance with the following:


4.2.1    Immediately, without notice, if due to Uncontrollable Forces, as
defined in Section 8.1 of the Interconnection Agreement.


4.2.2    Upon providing a minimum of two hours verbal notice to New Mexico, if
system operating conditions, other than Uncontrollable Forces, limit El Paso's
ability to import energy hereunder and provided


-4-

--------------------------------------------------------------------------------





that all of El Paso's economy energy imports have been reduced to zero.
El Paso's rights to curtail or interrupt its scheduled receipts hereunder are
limited to a maximum aggregate reduction of schedules of one (1) gigawatt hour
each calendar month, except, if unexpected system operating conditions limiting
El Paso's ability to import energy persist, El Paso may continue to curtail or
interrupt deliveries of Block Energy hereunder, over and above one (1) gigawatt
hour each calendar month, provided all of El Paso's imports from third parties
have been reduced to zero.


4.3     In the event Block Energy schedules are curtailed or interrupted
pursuant to Section 4.1 or 4.2 hereof, Block Energy schedules shall be
reinitiated two hours after notification by the party originating the reduction
of schedule that it is prepared to resume the schedule unless the system
dispatchers mutually agree to a lesser period. Such notification to resume Block
Energy schedules shall be given by the originating party as soon as possible
after any such curtailment or interruption.


SECTION 5
ADDITIONAL ENERGY DELIVERIES


5.1     The rate of delivery for any hour may be increased by mutual agreement
of the system dispatchers to provide deliveries of additional energy to El Paso
by New Mexico. Such energy shall not be considered a part of the Block Energy to
be provided pursuant to Section 3. In such event, either party may reduce the
increased schedule upon verbal notice to the other party provided, however, that
New Mexico's aggregate


-5-

--------------------------------------------------------------------------------




schedule to El Paso shall not be reduced to less than the hourly rate of fifty
(50) megawatts each hour, except as provided in Section 4 hereof.


SECTION 6
POINT OF DELIVERY


6.1     The Point of Delivery for transactions hereunder shall be Public Service
Company of New Mexico's West Mesa 345 kV switching station, located near
Albuquerque, New Mexico.


6.2     Other delivery points may be mutually agreed upon by the parties'
respective system dispatchers if energy deliveries cannot be made available by
Public Service Company of New Mexico, or accepted by El Paso, at West Mesa.


SECTION 7
RATES


7.1    Commencing on the Date of Initial Service, and in consideration of the
faithful performance of the convenants of this Service Schedule, El Paso shall
pay New Mexico:


7.1.1    For all energy delivered hereunder at a rate of delivery of 50 MW or
less per hour, twenty-four ($24.00) dollars per megawatt hour.


7.1.2    For all energy delivered hereunder at a rate of delivery in excess of
50 MW per hour, (a) twenty-three dollars ($23.00) per megawatt


-6-

--------------------------------------------------------------------------------





hour, and (b) if the state of New Mexico imposes any new tax upon electrical
energy generated within the state of New Mexico which is appropriately assessed
upon the energy described in this Section 7.1.2, El Paso shall pay to Hew Mexico
the amount of such tax up to a limit of the rate of one ($1.00) dollar per
megawatt hour.


7.2     The charges specified in Sections 7.1.l and 7.1.2 hereunder shall not be
subject to change during the term of this Service Schedule F.


7.3 The monthly billings and payments shall be addressed as follows:


7.3.l
El Paso Electric Company

Post Office Box 982
El Paso, Texas 79960


Attention: General Accounting Department


Public Service Company of New Mexico
Alvarado Square
Albuquerque, New Mexico 87103


Attention: Cash Management


SECTION 8
OTHER PROVISIONS


8.1     Other terms and conditions of this Service Schedule F, as applicable,
shall be as set forth in the Interconnection Agreement of July 19, 1966, as
amended between the parties.






-7-

--------------------------------------------------------------------------------





IN WITNESS THEREOF, the parties have caused this Service Schedule F to be
executed by their duly authorized officers all as of the day and year first
herein written.


EL PASO ELECTRIC COMPANY


BY     /s/ [ILLEGIBLE]    
Vice President




PUBLIC SERVICE COMPANY OF NEW MEXICO


BY     /s/ [ILLEGIBLE]    
Sector Vice President








-8-

--------------------------------------------------------------------------------





SERVICE SCHEDULE G
TRANSMISSION SERVICE FOR EPE


This Service Schedule G is agreed upon as a part of the Interconnection
Agreement between El Paso Electric Company (EPE) and Public Service Company of
New Mexico (PNM).


G.1    PURPOSE


G.1.1    The purpose of this Service Schedule is to provide the terms and
conditions under which PNM agrees to reserve and provide firm transmission
capacity in the PNM transmission system for EPE.


G.2    DEFINITIONS


G.2.1    The following terms, when used herein, whether in the singular or in
the plural, shall have the meanings specified;


G.2.2    ANPP: The Arizona Nuclear Power Project, consisting of three electrical
generating units, associated 500 kV switchyard, and certain 500 kV transmission
lines within the state of Arizona.


G.2.3    FCAP: The planned Four Corners-Ambrosia-Pajarito transmission line
together with related termination facilities.


G.2.4    Springerville-Luna-El Paso Transmission Project: EPE's planned 345 kV
transmission line emanating from Tucson Electric Power


-1-

--------------------------------------------------------------------------------





Company's and PNM's Springerville 345 kV switching station and looped in and out
of the Luna 345 kV switching station, then onto and terminating in the vicinity
of El Paso, Texas.


G.3    TERM


G.3.1    Subject to the acceptance of the Federal Energy Regulatory Commission
(FERC), and unless otherwise agreed by the Parties in writing, service under
this Service Schedule shall commence on the earlier of the commercial operation
date of ANPP Unit 2 or May 1, 1985.


G.3.2    This Service Schedule shall remain in effect until the earlier of the
in-service date of FCAP or May 1, 1995, unless terminated earlier pursuant to
section G.4.2 or section G.5.2; provided that if EPE's reserved transmission
capacity is reduced to zero (O) megawatts at anytime after June 1, 1987, this
Service Schedule shall terminate.


G.4 SERVICE TO BE PROVIDED


G.4.1    Period I: Commencing the earlier of the commercial operation date of
ANPP Unit 2 or May 1, 1985, until the in-service date of EPE's
Springerville-Luna-El Paso Transmission Project, but no later than June 1, 1987,
PNM shall reserve one hundred (100) megawatts in aggregate of firm bidirectional
transmission capacity for EPE to schedule as EPE requires between the San Juan
and West Mesa 345 kV switchyards, the Four Corners and West Mesa 345 kV
switchyards, and the Greenlee and Luna 345 kV switchyards; provided, however,
EPE's scheduled usage of PNM's


-2-

--------------------------------------------------------------------------------





transmission capacity between the Greenlee and Luna 345 kV switchyards may not
exceed fifty (50) megawatts.


G.4.2    Period II: Commencing on the earlier of the in-service date of EPE's
Springerville-Luna-El Paso Transmission Project or June 1, 1987, until the
in-service date of FCAP, PNM shall reserve fifty (50) megawatts in aggregate of
firm bidirectional transmission capacity for EPE to schedule as EPE desires
between the San Juan and West Mesa 345 kV switchyards and the Four Corners and
West Mesa 345 kV switchyards. EPE shall have the option during Period II to
increase the amount of reserved transmission capacity by an addition of up to
fifty (50) megawatts with two (2) years advance notice to PNM. PNM shall be
obligated to reserve the additional firm transmission capacity only to the
extent it is available. EPE shall have the option to reduce or terminate service
under this Service Schedule upon two (2) years advance written notice to PNM,
such reduction or termination to be effective no earlier than June 1, 1987.


G.5    PAYMENT FOR SERVICE


G.5.1    EPE's average scheduled usage of transmission capacity reserved by PNM
hereunder coincident with PNM's monthly system peak is estimated to be
approximately fifty percent of such reserved transmission capacity on an annual
basis. PNM and EPE have agreed that transmission service hereunder shall take
such diversity into consideration and therefore, EPE shall pay $1.50/kW-month
for such reserved transmission capacity; provided, however, that in each
contract year, EPE shall use


-3-

--------------------------------------------------------------------------------





its best efforts to limit the sum of its megawatt wheeling schedules for the
transmission capacity reserved hereunder during the PNM system peak hour of each
month to twelve (12) times the reserved transmission capacity times the
diversity value used in PNM' s rate filing to derive the $1.50/kW-month.


G.5.2    At any time subsequent to the initial rate acceptance by the FERC, PNM
may unilaterally file with the FERC for an increase in such rate under Section
205 of the Federal Power Act; provided, however, that any increase in rate shall
not become effective prior to June 1, 1987. After final approval by the FERC of
any rate change hereunder or 180 days after the rates have been placed into
effect, whichever occurs sooner, EPE shall, for a period of thirty (30) days,
have an option to terminate or reduce service under this Service Schedule
immediately.


G.6    LOSSES


G.6.1    PNM shall be reimbursed by the return of energy by EPE for actual
average system losses as such losses result from EPE's use of PNM's transmission
system hereunder. The methodology for determining such losses shall be agreed
upon by the Operating Committee prior to January 1, 1985. In the event the
Operating Committee is unable to mutually agree by such time, the loss
methodology issue shall be resolved in accordance with Section 4.4
(Disagreements) of the PNM/EPE Interconnection Agreement.






-4-

--------------------------------------------------------------------------------





G.7    MISCELLANEOUS


G.7.1    Other terms and conditions of this Service Schedule G shall be as set
forth in the PNM/EPE Interconnection Agreement; provided, however, in the event
of a conflict between this Service Schedule G and the PNM/EPE Interconnection
Agreement, this Service Schedule G shall govern.


G.7.2    In the event this Service Schedule G shall be terminated, the
obligations of the Parties with respect to payment for transmission
service received prior to the termination date shall continue until all payments
due under this Service Schedule G have been made.


Executed in duplicate this 18th day of March, 1983.




 
 
 
 
 
 
 
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
 
 
 
 
 
 
BY
/s/ [ILLEGIBLE]
 
 
 
 
 
 
 
 
 
 
 
 
 
ATTEST:
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
 
 
BY
/s/ [ILLEGIBLE]
 
 
 
 
 
 
 
 
 
 
 
 
 













-5-

--------------------------------------------------------------------------------





exhibit1008soccinterc_image1.gif [exhibit1008soccinterc_image1.gif]
November 15, 1993
M. PHYLLIS BOURQUE
SENIOR VICE PRESIDENT
MARKETING & ENERGY MANAGEMENT


Mr. Curtis L. Hoskins
Executive Vice President &
Chief Operating Officer
El Paso Electric Company
303 North Oregon Street-Mills Building
El Paso, TX 79901


Dear Mr. Hoskins:


Subject: Amendment to Service Schedule G


Section 5.1 of the TRANSITION AGREEMENT BETWEEN EL PASO ELECTRIC COMPANY (EPE)
AND PUBLIC SERVICE COMPANY OF NEW MEXICO (PNM) dated September 2, 1993
(Transition Agreement), contemplates that PNM and EPE would amend SERVICE
SCHEDULE G dated March 18, 1983 (Service Schedule G), as follows:


To be effective on the date of execution of this letter, Section G.3.2 of
Service Schedule G shall be deleted in its entirety and shall be replaced to
read as follows:


"G.3.2 This Service Schedule shall remain in effect until September 1, 1995,
unless extended by mutual agreement of the Parties.·


Except as otherwise provided herein, the terms and conditions of Service
Schedule G shall remain in full force and effect.


Your signature in the space provided below shall indicate EPE's agreement to and
acceptance of this amendment to Service Schedule G.


exhibit1008soccinterc_image2.gif [exhibit1008soccinterc_image2.gif]







--------------------------------------------------------------------------------





SERVICE SCHEDULE H
BLOCK ENERGY SALE
This Service Schedule H is entered into as of March 16, 1984, and is agreed upon
as part of the Interconnection Agreement between El Paso Electric Company (El
Paso) and Public Service Company of New Mexico (New Mexico) dated July 19, 1966,
as amended.
SECTION 1
PURPOSE
New Mexico will have, in addition to energy already reserved for other
customers, surplus energy available during 1984. El Paso will have the ability
to reduce the generation of gas-fired energy from their generation resources
through the purchase of more economical energy during the term of this Service
Schedule H. The parties now desire by this Service Schedule H to establish terms
and conditions under which nonfirm energy may be sold by New Mexico to El Paso
thereby making more efficient use of the parties' electrical system resources.
SECTION 2
TERM
2.1     This Service Schedule H shall become effective upon its execution by the
parties subject to its acceptance for filing by the Federal Energy Regulatory
Commission (FERC). This Service Schedule H shall continue in force and effect
until terminated by either party in accordance with Section 2.3. Such
termination shall not relieve El Paso of its obligation to make payments, in
accordance with Section 7 hereof, for energy purchased prior to the termination
date.
2.2 The "Date of Initial Service," upon which date deliveries of


-1-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





energy to El Paso shall commence, shall be April 1, 1984.
2.3     Either party may unilaterally terminate this Service Schedule H upon at
least thirty (30) days written notice to the other party specifying a
termination date, provided that such termination date shall not be earlier than
December 31, 1984. In the event both parties give notice of termination, in
accordance with the above, the earliest date shall be selected as the
termination date.
SECTION 3
SERVICE
3.1     New Mexico shall make available to El Paso, and El Paso shall purchase
during the term hereof, energy in the amount of approximately four hundred and
ninety-five (495) gigawatt-hours, at a minimum rate of delivery of seventy-five
(75) megawatts each hour, subject to the conditions set forth in Sections 3 and
4 hereof. For purposes of this Service Schedule H, the energy associated with a
delivery rate of seventy‑five (75) megawatts (MW) each hour shall be deemed to
be "Block Energy."
3.2     Should Block Energy schedules be reduced by either party pursuant to
Section 4.1.2 or Section 4.2.2, respectively, the parties will use their best
efforts to reschedule and deliver that Block Energy not previously delivered,
during similar hours within the next succeeding thirty (30) days. In the event
the parties are unable to reschedule Block Energy not previously delivered
within the above stated thirty (30) day period, the Operating Committee,
pursuant to Section 5.9 of the Interconnection Agreement, may mutually agree to
reschedule such Block Energy prior to the date of termination of this Service
Schedule H.


-2-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





New Mexico shall have no obligation to deliver rescheduled Block Energy during
any hour if New Mexico's Cost to Supply (as defined in Section 4.1.2) such
energy exceeds $26.00/MWH during any Peak Hour or $20.00/MWH during any other
hour than a Peak Hour.
3.3     In the event New Mexico provides notice of a pending curtailment or
interruption to El Paso pursuant to Section 4.1.2, El Paso, at its option, may
require New Mexico to continue energy schedules to El Paso in an amount not to
exceed seventy-five (75) MW for a period not to exceed the lesser of: (1) eight
hours, unless the parties' respective system dispatchers agree to
a longer period, or (2) the reinitiation of Block Energy schedules pursuant to
Section 4.3. For all such energy delivered to El Paso after the two-hour notice
period, El Paso agrees to pay New Mexico's incremental fuel cost or New Mexico's
purchased power cost from third parties, whichever is greater; plus either: (1)
$1.00/MWH, if such energy is scheduled by El Paso at the Four Corners 345 KV or
San Juan 345 KV switchyards or (2) $2.50/MWH, if such energy is scheduled by El
Paso at the West Mesa 345 KV switchyard. The parties' respective system
dispatchers shall agree in advance of each hour's deliveries as to the price for
all such deliveries during that next hour, provided that El Paso may terminate
its receipt of energy under this Section 3.3 for that next hour.
3.4     A party's obligation to schedule or deliver Block Energy, including that
under Section 3.2, shall cease upon the termination of this Service Schedule H.




-3-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





SECTION 4
INTERRUPTIBILITY
4.1    New Mexico may curtail or interrupt scheduled deliveries of Block Energy
to El Paso in accordance with the following:
4.1.1    Immediately, upon verbal notice to El Paso, if the scheduled energy is
required to serve New Mexico's firm customer loads, or without notice, if due to
Uncontrollable Forces, as defined in Section 8.1 of the Interconnection
Agreement.
4.1.2    Upon providing a minimum of two-hours verbal notice to El Paso, if New
Mexico's Cost to Supply Block Energy‑hereunder is greater than: (1) $26.00/MWH
during any Peak Hour or (2) $20.00/MWH during any hour other than a Peak Hour;
provided, however, that Block Energy schedules to El Paso shall have priority
over all economy energy sales by New Mexico and over all other block energy
sales by New Mexico with the following exceptions: (i) a maximum of 85 MW of
other block energy sales during each hour for the period from the Date of
Initial Service through April 30, 1984; and (ii) a maximum of 50 MW of other
block energy sales during each hour for the period May 1, 1984, through the term
of this Service Schedule H. For the purposes of this Service Schedule H, the
term "Cost to Supply" shall mean the weighted average of New Mexico's
incremental fuel cost or New Mexico's purchased power cost from third parties
(as such costs are incurred by New Mexico to supply Block Energy to El Paso),
plus $1.00/MWH. Calculations by New Mexico of its Cost to Supply shall be made
in increments not to exceed 25 MW. New Mexico's right to curtail or interrupt
deliveries to El Paso under this Section 4.1.2, shall not apply to that portion
of Block Energy schedules


-4-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





in which New Mexico's Cost to Supply is less than $26.00/MWH during any Peak
Hour or $20.00/MWH during any hour other than a Peak Hour.
4.1.3    Immediately, upon verbal notice to El Paso, if due to transmission
system limitations; provided, however, that (1) any curtailments to El Paso
arising from this Section 4.1.3 shall be on a pro rata basis with other
simultaneous block energy sales by New Mexico which affect the transmission
system used for deliveries hereunder, and (2) all economy energy sales by New
Mexico which contribute to such transmission system limitations have been
interrupted. Block Energy deliveries hereunder may be interrupted or curtailed
by New Mexico prior to interrupting or curtailing service to New Mexico's firm
customer loads.     
4.2    El Paso may curtail or interrupt its scheduled receipts of Block Energy
from New Mexico in accordance with the following:
4.2.1    Immediately, without notice, if due to Uncontrollable Forces, as
defined in Section 8.1 of the Interconnection Agreement.
4.2.2    Upon providing a minimum of two-hours verbal notice to New Mexico, if
system operating conditions, other than Uncontrollable Forces, limit El Paso's
ability to import energy hereunder and provided that all of El Paso's economy
energy imports have been reduced to zero. El Paso's rights to curtail or
interrupt its scheduled receipts of Block Energy hereunder are limited to a
maximum aggregate reduction of schedules of one and one-half (1.5)
gigawatt-hours each calendar month, except, if unexpected system operating
conditions limiting El Paso's ability to import energy persist, El Paso may
continue to curtail or interrupt its scheduled receipts of Block Energy
hereunder, over and


-5-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





above one and one-half (1.5) gigawatt-hours each calendar month, provided all of
El Paso's imports from third parties have been reduced to zero. Notwithstanding
any other provision of this Service Schedule H, El Paso shall have no obligation
under this Service Schedule H to reduce its importation of energy from remote
generating sources owned by El Paso in order to accept Block Energy from New
Mexico.
4.3    In the event Block Energy schedules are curtailed or interrupted pursuant
to Section 4.1 or 4.2 hereof, Block Energy schedules shall be reinitiated two
hours after notification by the party originating the reduction of schedule that
it is prepared to resume the schedule unless the system dispatchers mutually
agree to a lesser period. Such notification to resume Block Energy schedules
shall be given by the originating party as soon as possible after
any such curtailment or interruption.
SECTION 5
ADDITIONAL ENERGY DELIVERIES
The rate of delivery for any hour may be increased by mutual agreement of the
system dispatchers to provide deliveries of additional energy ("Additional
Energy") to El Paso by New Mexico. Such energy shall not be considered a part of
the Block Energy to be provided pursuant to Section 3. Either party may reduce
the increased schedule upon verbal notice to the other party provided,
however, that New Mexico's aggregate schedule to El Paso shall not be reduced to
less than the hourly rate of seventy-five (75) megawatts, except as provided in
Section 4 hereof.






-6-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





SECTION 6
POINT OF DELIVERY
6.1    The Point of Delivery for transactions hereunder shall be New Mexico's
West Mesa 345 KV switchyard located near Albuquerque, New Mexico; provided,
however, that El Paso shall have the option to designate the Four Corners 345 KV
or San Juan 345 KV switchyards as the Point of Delivery for all, or any portion,
of the energy to be delivered under this Service Schedule H.
6.2    Other Points of Delivery may be mutually agreed upon by the parties'
respective system dispatchers.
SECTION 7
RATES
7.1    Except as may be otherwise provided for in Sections 7.2, 7.3 and 7.4, El
Paso shall pay New Mexico for the energy delivered hereunder, as follows:
7.1.1    During Peak Hours: (a) $24.50/MWH for the first 25 MWH delivered in
each hour; (b) $26.00/MWH for the second 25 MWH delivered in each hour; and (c)
$27.00/MWH for the third 25 MWH delivered in each hour; provided, however, that
the applicable price for any Block Energy scheduled by El Paso at the Four
Corners 345 KV or San Juan 345 KV switchyards pursuant to Section 6.1 shall be
reduced by $1.50/MWH. Peak Hour deliveries of Additional Energy shall be priced
as the parties' respective system dispatchers mutually agree. For the purpose of
this Service Schedule H, "Peak Hours" shall be defined as any hour during the
period Monday through Friday from 7 a.m. Mountain Standard Time (MST) to 11 p.m.
MST, and Peak Hours shall exclude Memorial Day, Independence Day,


-7-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





Labor Day, Thanksgiving Day, Christmas Day and New Year's Day, as observed. 
7.1.2    During hours other than Peak Hours: (a) $22.00/MWH for the first 25 MWH
delivered in each hour; (b) $20.00/MWH for the second 25 MWH delivered in each
hour; (c) $18.50 MWH for the third 25 MWH delivered in each hour; and (d) $16.50
MWH for any Additional Energy deliveries in each hour; provided however, that
the applicable price for any Block Energy and Additional Energy scheduled by El
Paso at the Four Corners 345 KV or San Juan 345 KV switchyards pursuant to
Section 6.1 shall be reduced by $1.50/MWH.
7.2    Should Block Energy schedules be interrupted or curtailed by New Mexico
pursuant to Sections 4.1.1 and 4.1.3, Block Energy rates of delivery shall be
reduced according to the following priority: first, the highest-priced 25 MW;
second, the median-priced 25 MW; and third, the lowest-priced 25 MW.
7.3    Should Block Energy schedules be interrupted or curtailed by El Paso
pursuant to Section 4.2 hereunder, Block Energy rates of delivery shall be
reduced according to the following priority: first, the lowest‑priced 25 MW;
second, the median-priced 25 MW; and third, the highest- priced 25 MW.
7.4    Should Block Energy schedules be interrupted or curtailed by New Mexico
during any hour pursuant to Section 4.1.2 hereof, El Paso shall have the right
to curtail all, or any part, of the remaining Block Energy schedules during such
hour; provided, however, that any continuing Block Energy schedules shall be
priced at $26.00/MWH during Peak Hours and at $20.00/MWH during any hour other
than a Peak Hour.




-8-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





7.5    The prices specified in this Service Schedule H shall not be subject to
change during the term of this Service Schedule H, absent subsequent written
agreement of the parties hereto.
7.6 The monthly billings and payments shall be addressed as follows:


7.6.1
El Paso Electric Company

Post Office Box 982
El Paso, Texas 79960
Attention: General Accounting Department


7.6.2
Public Service Company of New Mexico

Alvarado Square
Albuquerque, New Mexico 87158
Attention: Cash Management






-9-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





SECTION 8
OTHER PROVISIONS
Other terms and conditions of this Service Schedule H, as applicable, shall be
as set forth in the Interconnection Agreement of July 19, 1966, as amended
between the parties.
IN WITNESS WHEREOF, the parties have caused this Service Schedule H to be
executed by their duly authorized officers as of the day and year first herein
written.


EL PASO ELECTRIC COMPANY


BY     /s/ [ILLEGIBLE]    
Vice President






PUBLIC SERVICE COMPANY OF NEW MEXICO


BY     /s/ [ILLEGIBLE]    
Senior Vice President








-10-
Execution Copy
March 1, 1984

--------------------------------------------------------------------------------





SERVICE SCHEDULE I
TRANSMISSION SERVICE FOR EPE


TO THE
INTERCONNECTION AGREEMENT
BETWEEN


PUBLIC SERVICE COMPANY OF NEW MEXICO


AND


EL PASO ELECTRIC COMPANY


1.0    Parties:


This Service Schedule I (Service Schedule I) is entered into as part of the
Interconnection Agreement between El Paso Electric Company (EPE) and Public
Service Company of New Mexico (PNM) dated July 19, 1966, as amended (EPE/PNM
Interconnection Agreement) . EPE and PNM are sometimes referred to individually
as "Party" and collectively as "Parties."


2.0    Purpose:


The purpose of this Service Schedule I is to provide the terms and conditions
under which PNM agrees to reserve and provide firm transmission capacity in the
PNM transmission system for EPE along with interruptible transmission
service.     




-1-

--------------------------------------------------------------------------------





3.0 Recitals:


3.1
As a result of negotiations that have been ongoing with respect to the operation
of the northern New Mexico (NNM) and southern New Mexico (SNM) transmission
systems, EPE and PNM have developed and are signatories to the following
agreements:



3.1.1
Phase Shifter Support Principles dated February 22, 1994 (Support Principles);



3.1.2
Resolution of Remaining Merger Issues Letter Agreement dated January 17, 1995
(Merger Issues Letter) supplemented and extended by an April 18, 1995 letter;



3.1.3
Interim Agreement #2 dated May 5, 1995;



3.1.4
EPE/PNM Operating Procedure #10, Incremental Energy Cost, dated May 5, 1995 and
subsequently suspended by letter agreement with an effective date of August 3,
1995;



3.1.5
Amendment No. 2 to the West Mesa Reactor Switch Agreement dated May 5, 1995;



3.1.6
Letter Agreement between EPE and PNM dated May 5, 1995 which memorializes PNM's
recognition of the Interconnection Agreement between EPE and Tucson Electric
Power Company;



3.1.7
Contingent Capacity Bank Settlement Letter Agreement dated November 21, 1994;
and,



3.18.8
Contingent Contract Demand Letter Agreement



-2-

--------------------------------------------------------------------------------





dated November 21, 1994.


3.2
EPE, PNM and third parties have also developed and are signatories to the
following other agreements, related in part to the development of a common
understanding of the operation of the NNM and SNM transmission systems:



3.2.1
Airport Substation Letter Agreement among PNM, EPE and Texas-New Mexico Power
Company (TNP), dated November 21, 1994;



3.2.2
Pre-PST Transmission System Operating Procedure between PNM, EPE, TNP and
Plains·Electric Generation and Transmission Cooperative, Inc. (Plains) with an
effective date of May 8, 1995;



3.2.3
Amendment No. 5 to the SWNMT Participation Agreement among EPE, PNM and TNP,
dated November 21, 1994 (SWNMT Amendment No. 5);



3.2.4
A letter agreement between PNM and TNP dated November 21, 1994 regarding
suspension of Schedule G to the PNM-TNP Interconnection Agreement; and,



3.2.5
Long Term Firm Transmission Service Agreement between EPE and Plains dated
September 21, 1994 (EPE/Plains Agreement).



3.3
Execution of the agreements set forth in Sections 3.1 and 3.2 enables PNM and
EPE to enter into this Service Schedule I in conjunction with the following
other agreements:



3.3.1
The Post-PST New Mexico Transmission System



-3-

--------------------------------------------------------------------------------




Operating Procedure (Post-PST Operating Procedure) which provides the basis for
the operation of the SNM and NNM transmission systems under normal and outage
conditions; and, 


3.3.2
The Operating Agent Transfer Letter Agreement (Transfer Letter Agreement) among
PNM, TNP and EPE to recognize the PNM transfer to EPE of operating agent status
of all 345 KV SWNMT project facilities including the Hidalgo and Luna
substations (SWNMT Project Facilities).



3.4
Execution of this Service Schedule I, the Post-PST Operating Procedure and the
Transfer Letter Agreement fulfills the obligations set forth and agreed to by
the Parties in Interim Agreement #2 and provides the basis under which PNM will
agree to transfer to EPE operating agent status of the SWNMT Project Facilities.



4.    Effective Date and Termination:


4.1
This Service Schedule I shall become effective on September 1, 1995, the
in-service date of EPE's phase shifting transformer (PST), hereinafter referred
to as the "Effective Date", subject to acceptance for filing by the Federal
Energy Regulatory Commission (FERC).



4.2
This Service Schedule I shall remain in effect until the earlier of May 1, 1998,
or the in-service date of the least cost system addition distinct from PNM's Ojo
Line Extension (OLE) project (or its replacement), as contemplated by PNM and
EPE in Paragraph 5 of the Support Principles, and shall continue in effect from
year to year thereafter until terminated by either EPE or PNM giving one year's
prior written notice to the



-4-

--------------------------------------------------------------------------------





other. 


5.0    Services to be Provided:


5.1
Beginning on the Effective Date, PNM shall provide, and EPE shall purchase, 20
MW of firm point to point transmission service at PNM's firm transmission rate.
PNM shall take receipt of EPE power at the Four Corners Generating Station (Four
Corners) and deliver such power to EPE at the 345 KV bus of PNM's West Mesa
switching station (West Mesa).



5.2
In the event that EPE's PST is either unavailable or by-passed, PNM shall
provide, if ·available, and at PNM's sole discretion, interruptible transmission
service upon request by EPE in accordance with the following:



5.2.1
PNM shall notify EPE of any amounts of interruptible transmission service
required and EPE shall have the option of either lowering SNM imports to 750 MW
or scheduling and paying for thirty percent (30%) of the difference between 750
MW and actual imports into SNM.



5.3
Except as otherwise provided in Section 5.2, PNM shall provide, if available,
and at PNM's sole discretion, interruptible transmission service to EPE upon
request.



6.0    Payment for Service


6.1
The initial rate for firm transmission service provided pursuant to Section 5.1
shall be PNM's firm transmission rate as currently accepted for filing by the
FERC. That rate is currently $3.00/KW-MO.







-5-

--------------------------------------------------------------------------------





6.2
The initial rate for interruptible transmission service provided pursuant to
Sections 5.2 and 5.3 shall be PNM's non-firm transmission rate as currently
accepted for filing by the FERC. That rate is currently $3.00/MWH.



6.3
The Parties acknowledge that PNM's existing transmission rates set forth in
Sections 6.1 and 6.2 have been challenged at the FERC pursuant to Section 206 of
the Federal Power Act. If the FERC directs a change in PNM's filed transmission
rates, the Parties agree to conform to these rates as of the effective date of
FERC's final order to PNM.



6.4
Nothing contained in this Service Schedule I shall be construed as affecting in
any way the right of the Party furnishing service to unilaterally make
application to the FERC for a change in rates, charges, classifications of
service or in any rule, regulation, or contract relating hereto under Section
205 of the Federal Power Act and pursuant to the FERC's Rules and Regulations
promulgated thereunder. Nor shall anything contained herein be construed as
affecting in any way the right of the receiving Party to seek a modification of
such rates or other terms under Section 206 of the Federal Power Act and
pursuant to the FERC's Rules and Regulations promulgated thereunder.



7.0 Transmission Losses


PNM and EPE shall, in conjunction with this Service Schedule I, execute and
maintain in full force and effect Operating Procedure 9. Such Operating
Procedure 9 shall establish the loss percentages for transmission service
provided by PNM to EPE and EPE to PNM and the method for scheduling the return
of such transmission losses and updating loss percentages


-6-

--------------------------------------------------------------------------------





from time to time.


8.0 Miscellaneous Provisions


8.1
Upon the Effective Date of this Service Schedule I, the Post-PST Operating
Procedures and Transfer Letter Agreement, and in recognition of the execution of
the contractual agreements set forth in Sections 3.1 and 3.2 , the Parties agree
that the following agreements are to be terminated and shall be of no further
force or effect:



8.1.1    Interim Agreement #2;


8.1.2
Service Schedule G to the EPE/PNM Interconnection Agreement;



8.1.3
Amendment to Service Schedule G, dated November 15, 1993;



8.1.4
The Support Principles; and,



8.1.5
The Merger Issues Letter.



8.2
PNM shall make the appropriate filing of this Service Schedule I with the FERC
and shall at the same time file notices of termination of Interim Agreement #2,
Service Schedule G to the PNM/EPE Interconnection Agreement (as amended), the
Support Principles and the Merger Issues Letter. EPE shall file a certificate of
concurrence in such filing.



8.3
PNM and EPE shall use their best efforts to exchange all data between their
respective power operations departments required to effectively implement the
operation and control of the NNM and SNM transmission



-7-

--------------------------------------------------------------------------------





systems.


8.3.1
This shall include but not be limited to upgrades to the existing data exchange
equipment or installation or upgrades to the communication facilities between
the Parties.



8.3.2
Any such upgrades to either the data exchange equipment or communication
facilities shall be accomplished under separate contractual arrangements.



8.4
Other terms and conditions of this Service Schedule I shall be as set forth in
the PNM/EPE Interconnection Agreement; provided, however, in the event of a
conflict between this Service Schedule I and the PNM/EPE Interconnection
Agreement, this Service Schedule I shall govern.



8.5
In the event this Service Schedule I shall be terminated, the obligations of the
Parties with respect to payment for transmission service received prior to the
termination date shall continue until all payments due under this Service
Schedule I have been satisfied.







-8-

--------------------------------------------------------------------------------





9.0 Signature Clause:


The signatories hereto represent that they have been appropriately authorized to
enter into this Service Schedule I on behalf of the Party for whom they sign.
This Service Schedule I is hereby executed as of the 8th day of September, 1995.


EL PASO ELECTRIC COMPANY
 
 
 
 
BY
/s/ [ILLEGIBLE]
Its:
Vice President
 
Power Supply
 
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
BY
/s/ [ILLEGIBLE]
Its:
Senior Vice President
 
Bulk Power Business Unit











-9-

--------------------------------------------------------------------------------





AMENDMENT NUMBER ONE TO
SERVICE SCHEDULE I
TO THE INTERCONNECTION AGREEMENT BETWEEN
PUBLIC SERVICE COMPANY OF NEW MEXICO
AND
EL PASO ELECTRIC COMPANY
1.0    Parties


This Amendment Number One ("Amendment 1") to Service Schedule I is entered into
as part of the Interconnection Agreement between El Paso Electric Company
("EPE") and Public Service Company of New Mexico ("PNM"), dated July 19, 1966,
as amended. EPE and PNM are sometimes referred to individually as "Party" and
collectively as "Parties".


2.0    Purpose


The purpose of this Amendment 1 is to implement the terms of the Stipulation and
Agreement dated December 17th, 1996 (Stipulation) by providing for a
modification in the rate for the firm transmission capacity in the PNM
transmission system under Service Schedule I, a rate modification for the
interruptible transmission service provided under Service Schedule I, and
provide for the collection of certain taxes.


3.0 Term


Such Amendment 1 shall be effective as of December 1, 1996 provided that the
Commission grants the Joint Motion to Permit Interim Implementation of Rate
Schedules and Collection of Settlement Rates filed on December 17th, 1996 and
subject to the Commission approval of the Stipulation and shall extend through
the term of Service Schedule I, unless superseded or modified in accordance with
Service Schedule I; Provided, however, in the event that the Stipulation does
not become effective in accordance with Article 12 of the Stipulation, then
Amendment Number Two filed by PNM in the July 15, 1996 Compliance filing, Docket
No. ER96-1462-000 shall become effective the first day of the second month
following the date of such Commission rejection, subject to modification to
reflect the outcome of that proceeding.


4.0     Rate Modification


Section 6.1 of Service Schedule I is hereby amended to read in its entirety as
follows:


"(6.1)
The rate for firm transmission service provided pursuant to Section 5.1 shall be
two dollars and seven cents per kilowatt month ($2.07/kW-month), which shall






--------------------------------------------------------------------------------





be subject to adjustment pursuant to Section 6.4 of Service Schedule I. Each
month's bill for transmission service hereunder shall be calculated as
$2.07/kW‑month times the amount of transmission capacity reserved for EPE
(20MW)."


Section 6.2 of Service Schedule I is hereby amended to read in its entirety as
follows:


"(6.2)
The rate for interruptible transmission service provided pursuant to Sections
5.2 and 5.3 shall be $2.84/MWH which shall be subject to adjustment pursuant to
Section 6.4 of Service Schedule I. Each month's bill for transmission service
hereunder shall be calculated as $2.84/MWH times the amount of energy
transmitted for EPE by PNM, as measured in MWH's."



5.0     Transmission Service


Section 5.2.1 shall be deleted in its entirety and replaced with the following:


"5.2.1
PNM shall notify EPE of any amounts of interruptible transmission service
required and EPE shall have the option of either lowering SNM imports to 785 MW
or scheduling and paying for thirty percent (30%) of the difference between 785
MW and actual imports into SNM."



6.0     New Mexico Gross Receipts Tax


Section 8.6 shall be added to Service Schedule I and reads in its entirety as
follows:


"(8.6)
Billings under this Amended Service Schedule I shall be increased by an amount
equal to the sum of the taxes payable under the New Mexico Gross Receipts and
Compensating Tax Act, New Mexico Supervision and Inspection Fee (one-half of one
percent of its gross receipts transacted in New Mexico) and all other new taxes
fees, and charges (exclusive of all ad valorem, state and federal income taxes)
payable and levied or assessed by any State taxing authority based upon revenues
received from the service rendered. Nothing, herein shall prevent EPE from
opposing any State taxing authority's determination that revenue related taxes
are applicable to services provided under Service Schedule I."










--------------------------------------------------------------------------------





7.0     Other Provisions


(a)
Except for the change in Sections 6.1, 6.2, and 8.6, reflected herein, all other
terms and conditions of Service Schedule I shall remain in full force and
effect.



(b)
The signatories hereto represent that they have been appropriately authorized to
enter into Amendment 1 on behalf of the Party for whom they sign.



Amendment 1 is hereby executed as of the 31st day of December, 1996.




EL PASO ELECTRIC COMPANY
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
 
 
 
 
 
 
 
By:
/s/ [ILLEGIBLE]
 
By:
/s/ [ILLEGIBLE]
Its:
Vice President, Power
 
Its:
Sr. Vice President,
 
Generation
 
 
Bulk Power Services












--------------------------------------------------------------------------------





AMENDMENT NUMBER ONE TO
THE INTERCONNECTION AGREEMENT BETWEEN
EL PASO ELECTRIC COMPANY AND PUBLIC SERVICE
COMPANY OF NEW MEXICO, July 19, 1966;
AND TO SERVICE SCHEDULE A AND SERVICE SCHEDULE B
OF THAT AGREEMENT


This Agreement is made the 5th day of April 1977, and between Public Service
Company of New Mexico, a New Mexico corporation, (hereinafter called "PNM") and
El Paso Electric Company, a Texas corporation, (hereinafter called "El Paso").
PNM and El Paso are sometimes hereinafter referred to collectively as the
"Parties."


WITHNESSETH:


WHEREAS, PNM and El Paso heretofore entered into an Interconnection Agreement
dated July 19, 1966; and


WHEREAS, attached to said Interconnection Agreement is Service Schedule A,
entitled "Transmission Service and Contingent Capacity Exchange," dated July 19,
1966; and


WHEREAS, attached to said Interconnection Agreement is Service Schedule B,
entitled "Energy Interchange and Spinning Reserve Interchange," dated July 19,
1966.






-1-

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein,


IT IS AGREED that the Agreement between the Parties dated July 19, 1966, is
amended and supplemented to the extent set forth herein.


Section A
AMENDMENT TO GENERAL PROVISIONS


Section 8 of the Interconnection Agreement of July 19, 1966 is amended by
deleting Section 8.5 and substituting Section 8.5, therefore.


8.5    Regulatory Authorities - Nothing contained herein shall be construed as
·affecting in any way the right of the Party furnishing service under this rate
schedule to unilaterally make application to the Federal Power Commission for a
change in rates, charges, classification, or service, or any rule, charges, or
contract relating thereto, under Section 205 of the Federal Power Act and
pursuant to the Commission's Rules and Regulations promulgated thereunder.


Section B
AMENDMENTS TO SERVICE SCHEDULE A


Section 5 of Service Schedule A to the Interconnection Agreement of July 19,
1966 is amended by deleting Sections A5.3 and A5.5 and substituting Sections
A5.3 and A5.5, therefore.






-2-

--------------------------------------------------------------------------------





A5.3    Units Upon Which Capacity is Contingent - The particular units referred
to in paragraph A5.2 and the contingent capacity to be supplied from each such
unit shall, unless otherwise agreed upon by the Parties, be as follows:


One-fourth of the Contingent Contract Demand from Unit No. 7 of El Paso's Rio
Grande Generating Station and three-fourths of the Contingent Contract Demand
from Unit No. 8 of El Paso's Rio Grande Generating Station; provided, however,
that it is the intent of the Parties that the Contingent Contract Demand shall
be supplied from generating units normally operated by El Paso in the conduct of
its own day-to-day operations and the units named herein for contingent capacity
shall be subject to change to newer generating units by mutual agreement of the
Parties as additional generating capacity is added to El Paso's resources.


A5.5    Energy Rate for Contingent Capacity - For energy supplied in connection
with contingent capacity deliveries, El Paso will charge and New Mexico will pay
on a monthly basis:


(i)
an amount equal to the kilowatt-hours supplied multiplied by one hundred percent
(100%) of El Paso's base cost, as defined in paragraph B5.5 of Service Schedule
B, on Units 7 and 8 of its Rio Grande Generating Station or such other units as
may be agreed upon by the Parties; plus,







-3-

--------------------------------------------------------------------------------





(ii)
an amount equal to the kilowatt-hours supplied multiplied by one-half (½) mill
per kilowatt-hour.



Section C
AMENDMENT TO SERVICE SCHEDULE B


Section 5 of Service Schedule B to the Interconnection Agreement of July 19,
1966 is amended by deleting Sections B5.5 and B5.12 and substituting Sections
B5.5 and B5.12, therefore.


B5.5    "Base Cost" as applied specifically to energy from thermal generating
stations, in terms of net output at high voltage station buses, means the sum of


(i)
incremental fuel cost of the station or unit from which energy is obtained, such
incremental cost being estimated over the applicable range of variation in
output, plus



(ii)
additional cost, if any be incurred, of starting up a station or unit
specifically for supply of energy interchange, plus



(iii)
an allowance for other incremental costs, including incremental accrued
maintenance and any·other elements of incremental costs. Until and unless the
Operating Committee shall establish different values brought about by escalation
or unforeseen factors, the normal allowance for such other incremental costs at
steam generating stations shall be·as follows:





-4-

--------------------------------------------------------------------------------




Generating Unit
 
Other Incremental Costs
Mills Per Kilowatt-Hour
 
 
 
 
Rio Grande Unit #7
 
.30
 
Rio Grande Unit #8
 
.30
 
 
 
 
 
Other Units
 
Gas & Oil
Coal
 
 
 
 
Units over 1350 psig
 
0.27
0.36
750 to 1350 psig
 
0.45
-
Under 750 psig
 
1.17
-



B5.12    "Ceiling value" as applied to energy interchange received means a
maximum value which shall be used instead of base value in cases where base
value is not determined. Until and unless the Operating Committee shall
establish a different value, ceiling value shall be one- hundred thirty percent
(130%) of supplier's base cost.


Section D


This Amendment amends and supplements the Interconnection Agreement between the
Parties of July 19, 1966 and Service Schedule A and Service Schedule B thereof,
and which Agreement is by reference made a part hereof unless specifically
modified or supplemented herein.






-5-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Amendment Number One to be
executed the day and year first above written.






 
 
 
 
 
 
ATTEST:
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
/s/ [ILLEGIBLE]
 
 
BY
/s/ [ILLEGIBLE]
 
Secretary
 
 
 
Sr. Vice President
 
 
 
 
 
 
 
ATTEST:
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
 
 
 
/s/ [ILLEGIBLE]
 
 
BY
/s/ [ILLEGIBLE]
 
Secretary
 
 
 
Vice President
 
 
 
 
 
 
 





-6-

--------------------------------------------------------------------------------





ATTACHMENT #3






EPE/PNM
OPERATING PROCEDURE NO. 5


March 9, 1979


PNM CAPACITY ENTITLEMENT ASSOCIATED
WITH CONTINGENT CAPACITY




Public Service Company's hourly capacity entitlement is three (3) times the
hourly contingent schedule up to a maximum of the agreed upon contingent
capacity.




APPROVED BY:
EL PASO ELECTRIC COMPANY




/s/ [ILLEGIBLE]    


/s/ [ILLEGIBLE]    






APPROVED BY:
PUBLIC SERVICE COMPANY OF NEW MEXICO




/s/ [ILLEGIBLE]    


/s/ [ILLEGIBLE]    










-7-

--------------------------------------------------------------------------------





EL PASO ELECTRIC COMPANY - PUBLIC SERVICE COMPANY OF NEW MEXICO


OPERATING PROCEDURE NO. 8




October 24. 1978


SUBJECT:
LEAD TIME REQUIRED AND MINIMUM COMMITMENT TO CALL ON CONTINGENT CAPACITY



Public Service Company of New Mexico (PNM) will provide at least two hours
advanced notice to El Paso Electric Company (EPE) when contingent capacity is
required. If the capacity is available with less than the minimum notice it may
be scheduled as agreed by the operators.


Consistent with standard operating practices, a ten minute ramp time will be
used.


The minimum commitment for contingent capacity will be six hours, unless
otherwise mutually agreed between the operators.




APPROVED BY:
 
APPROVED BY:
 
 
 
EL PASO ELECTRIC COMPANY
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
/s/ [ILLEGIBLE]
 
/s/ [ILLEGIBLE]
 
 
 
/s/ [ILLEGIBLE]
 
/s/ [ILLEGIBLE]





-8-

--------------------------------------------------------------------------------





AMENDMENT ONE
TO
OPERATING PROCEDURE 9
BETWEEN
PUBLIC SERVICE COMPANY OF NEW MEXICO
AND
EL PASO ELECTRIC COMPANY








1.0    Parties


This Amendment One (Amendment 1) to PNM/EPE Operating Procedure 9 is entered
into between El Paso Electric Company (EPE) and Public Service Company of New
Mexico (PNM). EPE and PNM are sometimes referred to individually as "Party" and
collectively as "Parties".


2.0    Purpose


The purpose of Amendment 1 is to change the transmission loss factor for both
firm and interruptible transmission service.


3.0    Term


Such Amendment 1 shall be effective as of December 1, 1996 provided that the
Commission grants the Joint Motion to Permit Interim Implementation of Rate
Schedules and Collection of Settlement Rates filed on December _17_, 1996 and
subject to the Commission approval of the Stipulation and Agreement dated
December _17_, 1996 (Stipulation) and shall extend through the term of Operating
Procedure 9, unless superseded or modified in accordance with Operating
Procedure 9; Provided, however, in the event the Commission rejects the
Stipulation or approves it with conditions or modifications that are
unacceptable that are not cured, the Operating Procedure 9 filed by PNM in the
Docket No. ER96‑1462-000 shall become effective the first day of the second
month following the date of such Commission rejection, subject to modification
to reflect the outcome of that proceeding.


4.0     Transmission Losses


Section Al., Firm Losses Owed to PNM by EPE for Four Corners to West Mesa
Deliveries, is amended to read in its entirety as follows:   


1.    Four Corners to West Mesa


For firm deliveries to EPE at PNM's West Mesa Switching Station (West Mesa) each
hour's firm losses shall be





--------------------------------------------------------------------------------





calculated as 3.0% of hourly West Mesa metered kilowatt hours delivered toward
EPE on the West Mesa/Arroyo 345kV transmission line facility less:


i.
PNM's hourly scheduled amounts delivered directly to EPE at West Mesa;



ii.
PNM's hourly scheduled transmission service use under Service Schedule A
calculated as any use of PNM's wheeling rights available under Service Schedule
A (up to 25MW for any one hour) reduced by any PNM use of Contingent Capacity
available under Service Schedule A delivered to West Mesa. Provided, however, at
no time shall PNM's hourly net schedule be less than zero;



iii.
Third party hourly scheduled deliveries to EPE at West Mesa (e.g. Western to
Holloman, Plains to EPE, APS to TNP, COF to TNP) and,



iv.
Hourly interruptible schedules from Four Corners to EPE at West Mesa over PNM's
system.



Section C.3 is amended to read in its entirety as follows:


3.
For hourly schedules from Four Corners to West Mesa over PNM's system, PNM shall
be compensated for transmission losses calculated as 3% of the hourly schedule.



5.0     Other Provision's


(a)
Except for the changes to Sections A1. and C3. reflected herein, all other terms
and conditions of Operating Procedure 9 shall remain in full force and effect.



(b)
The Signatories hereto represent that they have been appropriately authorized to
enter into Amendment 1 on behalf of the Party for whom they sign.





Amendment 1 is hereby executed as of this 18th day of December       , 1996.




EL PASO ELECTRIC COMPANY
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
 
 
 
 
By:
/s/ [ILLEGIBLE]
 
By:
/s/ [ILLEGIBLE]
Its:
Assistant Vice President
 
Its:
 






--------------------------------------------------------------------------------





El Paso Electric Company - Public Service Company of New Mexico


Operating Procedure No. 10


El Paso Electric Company ("EPE") and Public Service Company of New Mexico
("PNM") agree that this Operating Procedure No. 10 shall supercede and replace
Operating Procedure No. 5 (PNM CAPACITY ENTITLEMENT ASSOCIATED WITH CONTINGENT
CAPACITY) and Operating Procedure No. 8 (LEAD TIME REQUIRED AND MINIMUM
COMMITMENT TO CALL ON CONTINGENT CAPACITY) and that Operating Procedures No. 5
and 8 shall no longer be in force or effect.




SUBJECT:    PNM'S USE AND SCHEDULING OF CONTINGENT CAPACITY


Section 1.    Scheduling of Contingent Capacity Energy


A.    Public Service Company of New Mexico (PNM) will provide El Paso Electric
Company (EPE) its best estimate of pre-schedules for the Contingent Capacity in
accordance with the convention for submitting daily data as stated in the
Southwest Reserve Sharing Group (SRSG) Operating Procedure No. 2, Section
4.1, as may be amended from time to time. These pre-schedules shall include
estimated energy required and points of delivery for each hour. Hourly
fluctuations in the pre-schedule shall be limited to the amount of Contingent
Capacity allocated from each unit and each Contingent Capacity unit's ramp-rate
over 20 minute period.


B.    Real-time changes to the pre-schedules will be allowed when such changes
are within a 20% bandwidth of the pre-scheduled amount or a two-hour notice is
given. Changes that are within a 20% bandwidth are to be communicated to
EPE's merchant function 45 minutes prior to the hour in which the requested
change is to become effective. Changes to the pre-schedule that fall outside
of the 20% bandwidth are to be made at least one hour and 45 minutes prior to
the hour in which the change is be effective. During emergency conditions, PNM
can call upon their portion of spinning reserves as described in Section 2
below.


C.    If EPE does not require the operation of a Contingent Capacity unit for
its own purposes, and PNM requires Contingent capacity from that unit(s), PNM
shall schedule at least the minimum operating output of that unit(s), up to its
Contingent Capacity allocation of that unit(s), as Contingent Capacity.
Necessary time for start up will be allowed and unless otherwise agreed to by
EPE's merchant function PNM will schedule at least the minimum amount, up to its
Contingent Capacity allocation of the unit(s), for a minimum of 6 hours. Under
such conditions, PNM shall be responsible for all start up costs.


The minimum operating output of the Contingent Capacity units shall be as
determined from time to time by EPE's merchant function.


Section 2.
Contingent Capacity Used For Spinning Reserves



A.    PNM may use the unloaded portion of each Contingent Capacity unit as
spinning reserves up to the lessor of:


1.    EPE shall provide as the sum of Contingent Capacity energy and
spinning reserve up to three (3) times the hourly contingent schedule, up
to the maximum of the agreed upon Contingent Capacity.






1

--------------------------------------------------------------------------------





For example, if PNM is scheduling 20 MW of Contingent Capacity in the
operating hour, PNM has a total entitlement of 60 MW (3 x 20 MW) in
that operating hour: 20 MW of Contingent Capacity energy and 40 MW of
spinning reserves, or;


2.    PNM's right to spinning reserves will be based on each Contingent
Capacity unit's ramp-rate over a 10-minute period, bounded by PNM's
allocation from each unit.


For example, if PNM's Contingent Capacity is 70 MW, the allocation will
be 18 MW from Rio Grande 7 (25%) and 52 MW Rio Grande 8 (75%). If PNM's schedule
is 20 MW (5 MW from RG7; 15 MW from RG8) and the ramp rate for RG7 and RG8 are
both 2.0, the total amount of spinning reserve available over a 10 minute period
is 40 MW (20 MW from each unit). However, PNM's allocation from RG7 is bound by
its entitlement of 18 MW from RG7. Therefore, PNM's spinning reserve under this
scenario would be 33 MW. This example can be broken down as
follows:                     


PNM's unscheduled Contingent Capacity from each unit is:


RG7: 18 MW Entitlement - 5 MW Schedule = 13 MW
RG8: 52 MW Entitlement - 15 MW Schedule = 37 MW.


The available amount of Contingent Capacity from each unit based on ramp-rates
is:


RG7: 2.0 MW/minx 10 minutes= 20 MW
RG8: 2.0 MW/minx 10 minutes= 20 MW.


Therefore, PNM's spinning reserve under this scenario would be 13 MW
from RG7 and 20 MW from RG8, for a total of 33 MW.








Accepted and Agreed to:
 
Accepted and Agreed to:
El Paso Electric Company
 
Public Service Company of New Mexico
 
 
 
 
 
By:
 
 
By
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 
Date:
 
 
Date:
 





2